Exhibit 10.20

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.

 

COLLABORATION AND LICENSE AGREEMENT

 

THIS COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is entered into as
of December 20, 2004 (the “Effective Date”) by and between ARENA
PHARMACEUTICALS, INC., a Delaware corporation having an office at 6166 Nancy
Ridge Drive, San Diego, CA  92121 (“Arena”), and ORTHO-MCNEIL PHARMACEUTICAL,
INC., a New Jersey corporation having an office at 1000 U.S. Route 202, Raritan,
New Jersey  08869 (“J&J”).  Arena and J&J may each be referred to individually
as a “Party”, and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, Arena has discovered and developed certain compounds that modulate the
activity of a G-protein coupled receptor referred to by Arena as 19AJ; and

 

WHEREAS, Arena has expertise and intellectual property related to the above
compounds and 19AJ, including assays for identifying compounds that modulate
19AJ; and

 

WHEREAS, J&J is engaged in the research, development and commercialization of
pharmaceutical products; and

 

WHEREAS, J&J and Arena desire to enter into a collaborative relationship (as a
joint research agreement in accordance with 35 U.S.C. § 103(c)(3)) to identify
and develop compounds that modulate 19AJ for clinical development and
commercialization by J&J, subject to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

 

1.                                      DEFINITIONS

 

1.1                               “19AJ” means the G-protein coupled receptor
referred to by Arena as 19AJ, as more particularly described in Exhibit A of
this Agreement.

 

1.2                               “Active Compound” means:

 

(a)                                  either of the lead molecules of Arena known
as AR****** and AR******, as more particularly described in Exhibit A of this
Agreement; or

 

(b)                                  any molecule deemed to be an Active
Compound by unanimous written consent of all members of the JSC; or

 

(c)                                  any other composition of matter, including
a small molecule, protein, antibody, or other compound:

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

1

--------------------------------------------------------------------------------


 

(i)                                    that is Controlled by Arena or any of its
Affiliates, or is owned or licensed by J&J or any of their respective
Affiliates, as of the Effective Date or at any time prior to the first
anniversary of the end of the Research Term; and

 

(ii)                                that (1) modulates (including antagonism,
inverse agonism, agonism and any variations thereof), or, in the case of a
prodrug, that on administration to a mammal, generates a species that modulates,
19AJ with an *********** equal to or less than ** *************** (assay
protocol attached in Exhibit B); and (2) affects or blocks 19AJ ******
********************** with an **** equal to or less than *************** (assay
protocol attached in Exhibit B); and

 

(iii)                            for which the activity criteria in
subsection (c)(ii) above either:

 

(1)                                 is known to Arena and/or J&J (or an
Affiliate of either of them) as of the Effective Date; or

 

(2)                                 is discovered or identified by or on behalf
of, or otherwise becomes known to, Arena and/or J&J (or an Affiliate of either
of them) during the Research Term or the one year period after the end of the
Research Term, which shall include any compound:  (A) that is generically or
specifically described within a claim, describing a genus or species of
compounds the utility of which is given (in the applicable patent or patent
application) as modulation of 19AJ, in any pending or issued Arena Patent, J&J
Patent or Joint Patent filed in the United States or Japan or as a European
Patent Application, or as a Patent Cooperation Treaty (“PCT”) application
designating the United States and the contracting states of the European Patent
Convention, and as to which at least one member of such genus or species is one
of the compounds in subsection 1.2(a), or meets the requirements of subsections
1.2(c)(i) and 1.2(c)(ii), and (B) provided that such compound is synthesized and
assayed and determined to meet the requirements of subsection 1.2(c)(ii) by or
on behalf of Arena and/or J&J (or an Affiliate of either of them) prior to the
first anniversary of the end of the Research Term.

 

1.3                               “Affiliate” means, with respect to a Party,
any company or other entity controlled by, controlling, or under common control
with such Party where the term “controlled by” (with correlative meanings for
the terms “controlling” and “under common control with”) means that the Party
owns or controls, directly or indirectly, at least 50% of the voting power of
the subject company or other entity which voting power in the case of a
corporation is entitled to vote for the election of directors, or otherwise has
the actual right and ability to control and direct the management and business
affairs of the subject company or entity.

 

1.4                               “Arena Know-How” means any Information that
(a) is Controlled by Arena on the Effective Date or during the Research Term and
the one year period thereafter, and (b) relates directly to an Active Compound
or is directly useful for purposes of the Research Program or is necessary for
the manufacture, use or sale of any Collaboration Product, but excluding the
Arena Patents and Joint Patents and Information disclosed therein.

 

1.5                               “Arena Patent” means any Arena
Commercialization Patent or Arena Research Patent.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

2

--------------------------------------------------------------------------------


 

(a)                                  “Arena Commercialization Patent” means any
Patent to the extent that the Patent:  (i) is Controlled by Arena on the
Effective Date or at any time during the Term of the Agreement, and (ii) claims
(x) a Selected Compound (including a combination containing a Selected
Compound), or its manufacture or use, or (y) an invention that is directly
useful for the manufacture, use or sale of any Collaboration Product, but
excluding the Joint Patents.

 

(b)                                  “Arena Research Patent” means any Patent to
the extent that the Patent:  (i) is Controlled by Arena on the Effective Date or
during the Research Term and the one year period thereafter, and (ii) claims (x)
an Active Compound (including a combination containing an Active Compound), or
its manufacture or use, or (y) an invention relating specifically to 19AJ or its
use that is directly useful for purposes of the Research Program, but excluding
the Joint Patents.

 

1.6                               “Arena Technology” means the Arena Patents and
Arena Know-How.

 

1.7                               “Business Day” means a day on which banking
institutions in New York, NY are open for business.

 

1.8                               “Calendar Quarter” means each one of four time
periods in any calendar year comprising approximately a three-month period which
will be determined in accordance with the Johnson & Johnson Universal Calendar. 
The 2004 and 2005 Calendar is attached hereto as Exhibit D.  For any year during
this Agreement after 2005, J&J will provide Arena with the then current Johnson
& Johnson Universal Calendar as requested by Arena.

 

1.9                               “Collaboration Invention” means any
Information discovered, developed or created by either Party, or the Parties
jointly, and/or by their respective Affiliates pursuant to work conducted under
the Research Program during the Research Term, or during the one-year period
after the end of the Research Term relating to work done under the Research
Program or Active Compounds.

 

1.10                        “Collaboration Product” means any pharmaceutical
product that contains a Development Compound (or any prodrug, ester, salt form,
stereoisomer, crystalline polymorph, hydrate or solvate thereof), and including
all formulations, line extensions and modes of administration thereof.

 

1.11                        “Commercial Sale” means, with respect to a
Collaboration Product, the sale of such Collaboration Product intended for end
use or consumption in a country after the governing health regulatory authority
of such country has granted Regulatory Approval of the Collaboration Product
(which will include sales of a Collaboration Product occurring prior to
Regulatory Approval in a country if such sold Collaboration Products are
intended to be used by end user in such country after Regulatory Approval is
obtained in such country).  Sale to an Affiliate or Sublicensee will not
constitute a Commercial Sale unless the Affiliate or Sublicensee is the end user
of the Collaboration Product.

 

1.12                        “Confidential Information” has the meaning provided
in Section 10.1.

 

1.13                        “Controlled” means, with respect to any Information,
Patent or other intellectual property right, that the applicable Party owns or
has a license to such Information, Patent or other

 

3

--------------------------------------------------------------------------------


 

intellectual property right and has the ability to disclose same to the other
Party and to grant such other Party a license or a sublicense (as applicable)
under same as provided in this Agreement without violating the terms of any
agreement or other arrangement with any Third Party.

 

1.14                        “Development Compound” means a Selected Compound
that has been selected for further pre-clinical research and clinical
development pursuant to a Drug Evaluation Acceptance, as provided in
Section 3.2.

 

1.15                        “Development Costs” means, with respect to a
particular Development Compound, the actual costs and expenses incurred by or on
behalf of a Party in conducting research or development of the Development
Compound under the applicable Early Development Plan or Late Stage Development
Plan or otherwise pursuant to this Agreement.

 

1.16                        “Development Plan” means an Early Development Plan
or a Late Stage Development Plan, as applicable.

 

1.17                        “Diligent Efforts” means carrying out tasks or
obligations in a manner consistent with the efforts the applicable Party devotes
to a product at a similar stage of development or commercialization and of
similar market potential resulting from its own research efforts, based on
conditions then prevailing.  A Party that is required to use Diligent Effort
with respect to a task or obligation must:  (i) promptly assign responsibility
for such task or obligation to specific employee(s) who are held accountable for
progress and monitor such progress on an on-going basis, (ii) establish means
for and consistently seek to achieve such task or obligation, and (iii)
consistently make and implement decisions and allocate resources designed to
advance progress with respect to such task or obligation.

 

1.18                        “Drug Evaluation Acceptance” means the decision by
the appropriate committees or personnel of J&J (or its Affiliate) to select a
particular preclinical compound for Drug Evaluation (as such term is used
generally by J&J as of the Effective Date), which means the decision to transfer
a compound from discovery to drug evaluation in order to commence a program of
GLP toxicology, GMP scale-up and/or related pre-clinical studies on such
compound needed to develop the data necessary for preparing and filing an IND
for such compound and subsequent early clinical studies, and as such decision
may be renamed or otherwise referred to by J&J and/or its Affiliate.

 

1.19                        “Early Stage Development” means the development
activities that are conducted in connection with a Development Compound during
the period of time beginning on the date a Development Compound achieves Drug
Evaluation Acceptance through the completion of Phase IIa Clinical trials and
ending at the start of Phase IIb Clinical Trials.

 

1.20                        “Early Development Plan” means the plan, prepared by
J&J and approved by the JSC pursuant to Section 3.2 for a particular Development
Compound, for conducting the GLP toxicology and related work needed to prepare
and file an IND for such Development Compound and for conducting clinical
development of such Development Compound through completion of Phase IIa
clinical trials in all appropriate countries and jurisdictions in the Territory,
and including the budget and timeline for all such work, and as such plan may be
updated or modified by the JSC as provided in Section 3.3.

 

4

--------------------------------------------------------------------------------


 

1.21                        “EU Major Market Country” means any of the United
Kingdom, France, Germany, Italy or Spain.

 

1.22                        “FDA” means the United States Food and Drug
Administration, or any successor agency thereto having the administrative
authority to regulate the marketing of human pharmaceutical products or
biological therapeutic products, delivery systems and devices in the United
States of America.

 

1.23                        “Field of Use” means all therapeutic, prognostic,
and diagnostic indications and applications for human and non-human purposes.

 

1.24                        “FTE” means the equivalent of the work of one (1)
employee full time for one (1) calendar year (consisting of a total of 1880
hours per calendar year) of work on the Research pursuant to the Research Plan. 
Any employee who devotes less than 1880 hours per calendar year on the Research
Program shall be treated as an FTE on a pro-rata basis calculated by dividing
the actual number of hours worked on the Research Program during such calendar
year by 1880.  Each Party understands and agrees that the other Party retains
complete discretion to change the identity of any individual employee or
consultant devoted to the Research Program and/or the frequency and the time
during which such individual employee’s or consultant’s efforts are devoted to
the Research Program, and that either Party’s scientists who are working on the
Research Program also may be working (during periods that do not count towards
the FTE allocation devoted to the Research Program) on other of the Party’s
independent projects.

 

1.25                        “IND” means an Investigational New Drug Application
filed with the FDA, or the equivalent application or filing filed with any
equivalent agency or governmental authority outside the United States of America
(including any supra-national such as the European Union) necessary to commence
and conduct human clinical trials in such jurisdiction.

 

1.26                        “Indication” means a separate and distinct disease,
disorder or medical condition that a Collaboration Product is intended to treat,
prevent, cure, or ameliorate, or that is the subject of a clinical trial on a
Development Compound where an endpoint of the trial is demonstrating an effect
by the Development Compound in treating, preventing, curing, or ameliorating
such disease, disorder or medical condition and where it is intended that the
data and results of such clinical trial (if successful) will be used to support
a regulatory submission and approval that is intended to result in distinct
labeling within the indications section of the label relevant to usage in the
disease, disorder or medical condition that is separate and distinct from
another disease, disorder or medical condition.

 

1.27                        “Information” means all tangible and intangible
(a) information, techniques, technology, practices, trade secrets, inventions
(whether patentable or not), methods, knowledge, know-how, skill, experience,
data, results (including pharmacological, toxicological and clinical test data
and results), analytical and quality control data, results or descriptions,
software and algorithms and (b) compositions of matter, cells, cell lines,
assays, animal models and physical, biological or chemical material.

 

1.28                        “J&J Know-How” means any Information that (a) is
Controlled by J&J or its Affiliate on the Effective Date or during the Research
Term and the one year period thereafter,

 

5

--------------------------------------------------------------------------------


 

and (b) relates directly to an Active Compound or is directly useful for
purposes of the Research Program or is necessary for the manufacture, use or
sale of any Collaboration Product, but excluding the J&J Patents and Joint
Patents and Information disclosed therein.

 

1.29                        “J&J Patent” means any J&J Commercialization Patent
or J&J Research Patent.

 

(a)                                  “J&J Commercialization Patent” means any
Patent that:   (i) is Controlled by J&J on the Effective Date or at any time
during the Term of the Agreement, and (ii) claims (x) any Active Compound that
is not a Selected Compound (including a combination containing such Active
Compound), or its manufacture or use, or (y) an invention to the extent relating
specifically to 19AJ or modulators thereof that is directly useful for the
manufacture, use or sale of product that contains such Active Compound (which is
not a Selected Compound), but excluding the Joint Patents.

 

(b)                                  “J&J Research Patent” means any Patent
that:   (i) is Controlled by J&J on the Effective Date or during the Research
Term and the one year period thereafter, and (ii) claims (x) an Active Compound
(including a combination containing an Active Compound), or its manufacture or
use, or (y) an invention to the extent relating specifically to 19AJ or
modulators thereof that is directly useful for purposes of the Research Program,
but excluding the Joint Patents.

 

1.30                        “J&J Technology” means the J&J Patents and J&J
Know-How.

 

1.31                        “Joint Inventions” means Collaboration Inventions
made or discovered by employees (or contractors) of Arena jointly with employees
(or contractors) of J&J and/or its Affiliate.

 

1.30                        “Joint Research Committee” or “JRC” has the meaning
recited in Section 2.2.

 

1.32                        “Joint Patents” means all Patents that claim or
disclose a Joint Invention.

 

1.33                        “Joint Steering Committee” or “JSC” means the
committee formed by the Parties pursuant to Section 2.3 to oversee the Research
Program and the Early Stage Development of Collaboration Products, as more
specifically recited in Section 2.4.

 

1.34                        “Late Stage Development” means the development
activities that are conducted in connection with a Development Compound during
the period of time beginning on the date a Development Compound enters Phase IIb
Clinical Trials up to and including Regulatory Approval.

 

1.35                        “Late Stage Development Plan” means the plan
prepared by J&J pursuant to Section 3.4, with respect to a particular
Development Compound that has completed all needed Phase IIa clinical trials,
for conducting all subsequent clinical development of the Development Compound
through achieving Regulatory Approval in all appropriate countries and
jurisdictions in the Territory, and including the budget and timeline for all
such work.

 

6

--------------------------------------------------------------------------------


 

1.36                        “NDA” means a New Drug Application (as more fully
defined in 21 C.F.R. 314.5 et seq. or its successor regulation) and all
amendments and supplements thereto filed with the FDA, or the equivalent
application filed with any equivalent agency or governmental authority outside
the United States of America (including any supra-national agency such as in the
European Union), including all documents, data, and other information concerning
a pharmaceutical product which are necessary for gaining Regulatory Approval to
market and sell such pharmaceutical product.

 

1.37                        “Net Sales” means the
**************************************************************************
********************************************, less deductions for the following
to the extent actually allowed or incurred with respect to such sales:

 

(a)                                 
*************************************************************************************
***********************************************************************************************************
***********************************************************************************************************
***********************************************************************************************************
************************************

 

(b)                                 
*************************************************************************************
***********************************************************************************************************
*****************************************

 

(c)                                 
*************************************************************************************
************************************************************************************************

 

(d)                                 
*************************************************************************************
************

 

(e)                                 
*************************************************

 

Sales of Collaboration Product by and between J&J and its Affiliates and their
distributors and Sublicensees are not sales to Third Parties and shall be
excluded from Net Sales calculations for all purposes provided that such
purchasers resell the product.  Sales of Collaboration Product for use in
conducting clinical trials of Collaboration Product in a country in order to
obtain the first Regulatory Approval of Collaboration Product in such country
shall be excluded from Net Sales calculations but solely to the extent such
sales are at the selling party’s actual costs.  Net Sales shall be determined in
a manner consistent for all products sold by or on behalf of J&J and in
accordance with applicable U.S. generally accepted accounting principles as
consistently applied across the J&J pharmaceutical product lines.

 

If a particular Collaboration Product contains one or more other active
pharmaceutical drug ingredients in addition to the Development Compound(s) in
such Collaboration Product (a “Combination Product”),
*************************************************
************************************************************************************

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

7

--------------------------------------------------------------------------------


 

***********************************************************************************************************
***********************************************************************************************************
***********************************************************************************************************
*************************************************************

 

***********************************************************************************************************
***********************************************************************************************************
***********************************************************************************************************
***********************************************************************************************************
**********************************************************************************

 

***********************************************************************************************************
***********************************************************************************************************
***********************************************************************************************************
**********************************************************************************************************

 

Regardless of which of the above methods is used to determine the fraction, such
fraction cannot in any event be less than 0.5.

 

1.38                        “Patents” means (a) United States patents,
re-examinations, reissues, renewals, extensions and term restorations, and
foreign counterparts thereof, and (b) pending applications for United States
patents, including, without limitation, provisional applications, continuations,
continuations-in-part, divisional and substitute applications, inventors’
certificates, and extensions, and foreign counterparts of any of the foregoing.

 

1.39                        “Phase I Clinical Trial” means that portion of the
clinical development program which provides for the first introduction into
humans of a Collaboration Product with the purpose of determining human
toxicity, metabolism, absorption, elimination and/or other pharmacological
action, as more fully defined in 21 C.F.R. § 312.21(a), or its successor
regulation, or the equivalent in any foreign country.

 

1.40                        “Phase IIa Clinical Trial” means that portion of the
clinical development program which provides for the initial trials of a
Collaboration product on a limited number of patients for the purpose of
determining whether the Collaboration Product affects a surrogate marker or
indicator of pharmacological or clinical activity in the proposed therapeutic
indication, as more fully described in 21 C.F.R. § 312.21(b), or its successor
regulation, or the equivalent in any foreign country.

 

1.41                        “Phase IIb Clinical Trial” means that portion of the
clinical development program which provides for the definitive, well controlled
clinical trials of a Collaboration Product in patients for the purpose of
determining the safe and effective dose range in the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

8

--------------------------------------------------------------------------------


 

proposed therapeutic indication, as more fully described in 21 C.F.R.
§ 312.21(b), or its successor regulation, or the equivalent in any foreign
country.

 

1.42                        “Phase III Clinical Trial” means that portion of the
clinical development program which provides for continued trials of a
collaboration Product on sufficient numbers of patients to establish the safety
and efficacy of a Product and (if applicable) generate pharmaco-economic data to
support Regulatory Approval in the proposed therapeutic indication, as more
fully defined in 21 C.F.R. § 312.21(c), or its successor regulation, or the
equivalent in any foreign country.

 

1.43                        “Regulatory Approval” means any and all approvals
(including price and reimbursement approvals, if required prior to sale in the
applicable jurisdiction), licenses, registrations, or authorizations of any
country, federal, supranational, state or local regulatory agency, department,
bureau or other government entity that are necessary for the manufacture, use,
storage, import, transport and/or sale of a particular Collaboration Product in
the jurisdiction.

 

1.44                        “Research” means all the work performed by the
Parties or on their behalf under the Research Program, which is directed towards
or in connection with the discovery, identification, synthesis and preclinical
research on Active Compounds during the Research Term in accordance with the
Research Plan.

 

1.45                        “Research Plan” means the plan for conducting the
Research Program, as amended from time to time by the JSC.  The initial Research
Plan has been agreed upon by the Parties in writing as of the Effective Date.

 

1.46                        “Research Program” means a collaborative research
program carried out by Arena and J&J during the Research Term pursuant to
Articles 2 and 3 to identify and conduct pre-clinical research on compounds that
***************** modulate the activity of 19AJ in a manner that may be useful
in treating **************** type 2 diabetes ****************** ******* and
other Indications*****************************************************
********** as such program is more fully described in the Research Plan.

 

1.47                        “Research Term” means the period beginning on the
Effective Date and ending on the 2nd anniversary of the Effective Date, as such
period may be extended if the Research Program is extended in accordance with
Section 2.13, or earlier terminated on early termination of this Agreement or
the Research Program in accordance with Article 11.

 

1.48                        “Selected Compound” means any Active Compound, up to
a maximum of ***** **** compounds, that has been selected by J&J as provided in
Section 3.1.  For clarity, all Development Compounds are deemed Selected
Compounds.

 

1.49                        “Sublicensee” means a Third Party to whom J&J or any
of its Affiliates has granted a license or sublicense of the right to make, have
made, import, offer for sale, and/or sell one or more Collaboration Products.

 

1.50                        “Territory” means the entire world.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

9

--------------------------------------------------------------------------------


 

1.51                        “Term” has the meaning provided in Section 11.1.

 

1.52                        “Third Party” means any entity other than Arena or
J&J or an Affiliate of Arena or J&J.

 

1.53                        “Valid Claim” means (a) an unexpired claim of an
issued patent within the Arena Patents, Joint Patents or J&J Patents which has
not been found to be unpatentable, invalid or unenforceable by a court or other
authority in the subject country, from which decision no appeal is taken or can
be taken; or (b) a claim of a pending application within the Arena Patents,
Joint Patents or J&J Patents, which application claims a first priority no more
than seven years prior to the date upon which pendency is determined.

 

2.                                      RESEARCH PROGRAM  AND COMMITTEE
STRUCTURE

 

2.1                               Research Overview.  Commencing on the
Effective Date, the Parties will each use Diligent Efforts to conduct the
Research Program on a collaborative basis and in accordance with this Agreement,
with the goal of discovering, identifying, synthesizing and performing
preclinical research on Active Compounds, and with the further goal of
identifying and selecting certain Active Compounds that are suitable for
clinical development by J&J as Development Compounds and, if Regulatory Approval
is obtained, for commercialization by J&J as Collaboration Products as soon as
reasonably practicable.  The Parties will conduct the Research Program in
accordance with the Research Plan (as amended or revised by the JRC from time to
time) and subject to the oversight of the JSC.  The Research Plan, among other
things as further specified in Section 2.6, will specify the scientific
direction and research activities, and allocate Research Program
responsibilities and resources between the Parties in a manner consistent with
this Agreement.

 

2.2                               Joint Research Committee.   Promptly after the
Effective Date, the Parties shall form a Joint Research Committee (the “JRC”).
The JRC shall be comprised of 2 representatives of each Party, unless otherwise
agreed to by the Parties.  One member of the JRC will be selected to act as the
chairperson of the JRC, with each chairperson acting for a term of 12 months. 
The chairperson will be selected alternately by Arena and J&J, and J&J will
designate the first chairperson.  The purpose of the JRC is to coordinate the
Research efforts of the Parties and expedite the progress of the work being done
under the Research Plan.  The JRC will set specific Research goals, evaluate the
results of the Research, discuss information relating to the Research, assign
FTEs their responsibilities, manage resources and priorities and ensure that
there is appropriate scientific direction for the collaboration of the Parties
under the Research Plan. The JRC may modify the Research Plan as needed and
submit it to the JSC for review and approval.  Regardless of the number of
representatives, each Party will present one consolidated view and have one
vote.  All decisions of the JRC will be made by unanimous vote, with each Party
having one vote, except as otherwise expressly provided elsewhere in this
Agreement.  If the JRC fails to reach consensus, the matter will be submitted to
the JSC for decision, subject to the provisions of Section 2.5.  The JRC shall
have meetings from time to time in person and by phone or video conference.

 

2.3                               Joint Steering Committee.  Promptly after the
Effective Date, the Parties will form a Joint Steering Committee (the “JSC”)
comprised of three representatives of each of J&J

 

10

--------------------------------------------------------------------------------


 

and Arena, unless otherwise agreed by the Parties.  One member of the JSC will
be selected to act as the chairperson of the JSC, with each chairperson acting
for a term of 12 months.  The chairperson will be selected alternately by Arena
and J&J, and J&J will designate the first chairperson.  The JSC will meet at
least four times per year during the Research Term and semi-annually during
Early Stage Development or at such greater frequency as the JSC agrees.  The JSC
shall only address activities carried out during the Research Term and Early
Stage Development.  After the end of the Research Term, and once all Development
Compounds have moved past Early Stage Development, the JSC shall cease to
function until such time as another Development Compound enters Early Stage
Development, in which case the JSC will recommence meetings under this Section. 
Such meetings may be conducted by videoconference, teleconference or in person,
as agreed by the Parties (except that at least one of such meetings per year
will be conducted in person).  The JSC will agree upon the time and location of
the meetings.  The chairperson or his or her designee will circulate an agenda
for each meeting approximately one week before the date scheduled for the
meeting, and will include all matters requested to be included on such agenda by
either Party.  The chairperson, or his or her designee, will take complete and
accurate minutes of all discussions occurring at the JSC meetings and all
matters decided upon at the meetings except that matters reflecting legal advice
of counsel will not be included in such minutes.  A copy of the draft minutes of
each meeting will be provided to each Party by the chairperson or his or her
designee within 20 days after each meeting, or as soon thereafter as practical,
and such minutes will be reviewed by the JSC, any needed changes discussed and
final minutes agreed to and provided to each Party by the end of the next JSC
meeting, or as soon thereafter as practical.  Within 30 days after each meeting,
or as soon thereafter as practical, the JSC chairperson or his or her designee
will provide the Parties with a written report describing, in reasonable detail,
the status of the Research Program and all Early Stage Development programs, a
summary of the results and progress to date, the issues requiring resolution,
and the agreed resolution of previously reported issues.  A reasonable number of
additional representatives of a Party may attend meetings of the JSC in a
non-voting capacity.

 

2.4                               Joint Steering Committee Functions and
Powers.  The responsibilities of the JSC will be as follows:

 

(a)                                  encouraging and facilitating communication
between the Parties with respect to the Research Program and the development of
Development Compounds in Early Stage Development;

 

(b)                                  reviewing and approving the Research Plan
and other plans for accomplishing the goals and budget of the Research Program;

 

(c)                                  monitoring the progress of the Research
Program and each Party’s diligence in carrying out its responsibilities
thereunder;

 

(d)                                  recommending to J&J appropriate Active
Compounds for selection as Development Compounds;

 

(e)                                  reviewing and commenting on  the Early
Development Plan;

 

11

--------------------------------------------------------------------------------


 

(f)                                    monitoring the progress of the
development program for each Development Compound during Early Stage
Development; and

 

(g)                                 carrying out the other duties and
responsibilities described for it in this Agreement.

 

2.5                               JSC Decision Making.  All decisions of the JSC
will be made by unanimous vote, with each member having one vote, except as
otherwise expressly provided elsewhere in this Agreement.  No vote of the JSC
may be taken unless at least two of each Party’s representatives on the JSC
vote.  If after reasonable discussion and consideration of each of the Parties’
views on a particular matter before the JSC, the JSC is unable to reach a
decision by unanimous vote on that matter, then J&J in its reasonable good-faith
judgment will have the final decision on such matter, except that in no event
can J&J make such a decision on the matter which would have the effect of
increasing Arena’s payment obligations or obligations to conduct research or
development activities already contemplated under this Agreement, decreasing the
level of J&J-funded FTEs of Arena dedicated to conducting the Research,
requiring Arena to conduct Research activities beyond its existing expertise and
resources, determining whether or not J&J has met its diligence obligations
under the Agreement, or designating a compound as an Active Compound.  For
clarity, in no event will the JSC (or J&J’s decision of a matter for which the
JSC cannot reach agreement) have the authority or ability to amend or modify the
terms of the Agreement, which can only be amended as provided in Section 14.2.

 

2.6                               Research Plan.  The Research Plan is agreed to
by the Parties as of the Effective Date (in the form exchanged by the Parties by
signed letter on the Effective Date), and it sets forth the specific research
tasks to be undertaken and objectives to be achieved, the specific
responsibilities of each Party, and the total number of FTEs to be devoted by
each Party to the Research Program (subject to Section 2.7 with respect to
Arena’s FTE commitments).  The JSC will be responsible for reviewing and
approving any updates or amendments to the Research Plan submitted to it by the
JRC.

 

2.7                               Arena Research Commitment and Performance. 
During the Research Term, Arena will devote to the Research Program *********
Arena FTEs, subject to J&J’s compliance with its funding obligations under
Section 6.2.  Arena shall use Diligent Efforts to ensure that the * Arena FTEs
devoted to the Research carry out its obligations under the Research Program as
specified in the Research Plan.  The mix of these ****** FTEs (between biology,
chemistry and other technical areas) to be devoted by Arena in the Research
Program is as set forth in the Research Plan.  The number of Arena FTEs devoted
to the Research Program will not be reduced during the first two (2) years of
the Research Term.  Arena may, at its expense and at its discretion, devote
additional of its FTEs to conduct work relating to the Research Program
activities.  Arena will conduct its activities under the Research Program in
accordance with good scientific standards and practices and in compliance in all
material respects with the requirements of applicable laws and regulations and
with applicable good laboratory practices, to attempt to achieve its objectives
efficiently and expeditiously.  Arena will maintain laboratories, offices and
all other facilities reasonably necessary to carry out the activities to be
performed by it pursuant to the Research Plan.  In conformity with standard
pharmaceutical and biotechnology industry practices and the terms and conditions
of this Agreement, Arena will prepare and maintain, or will cause to be prepared
and maintained, complete and accurate written records,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

12

--------------------------------------------------------------------------------


 

accounts, notes, reports and data with respect to activities conducted pursuant
to the Research Plan and, upon J&J’s written request and at its expense, will
send legible copies of the aforesaid to J&J.  Arena will not be required to
undertake any additional efforts or expend any additional amounts or resources
in conducting the Research Program other than devoting the number of FTEs to the
Research Program as set forth in the Research Plan (******** FTEs for the
initial Research Term).  Notwithstanding the foregoing, Arena shall, at its sole
cost, supply any research reagents, similar materials and any standard
laboratory equipment currently owned by Arena (and any replacements thereto)
that it needs to carry out its duties under the Research Plan, but any needed
additional capital equipment or other extraordinary expenses, to the extent that
the JRC has discussed and agreed on the need for such equipment or expenses and
the Research Plan contemplates Arena acquiring such equipment or incurring such
expenses, shall be paid for by J&J (or otherwise by the Parties if they so
agree), except that if Arena makes an Early Development Election under
Section 3.6, then J&J will only be responsible for *********
******************************************************* of such expenses
relating to such Early Stage Development activities if the JSC so approves
unanimously.

 

2.8                               J&J Research Commitment and Performance.
 During the Research Term, J&J will devote to the Research Program such number
of J&J FTEs as are necessary for J&J to fulfill its obligations under the
Research Plan.  J&J will be responsible for the payment of all costs and
expenses for the FTEs and other activities it undertakes in conducting its
responsibilities under the Research Plan.  J&J will conduct its activities under
the Research Program in accordance with good scientific standards and practices
and in compliance in all material respects with the requirements of applicable
laws and regulations and with applicable good laboratory practices, to attempt
to achieve its objectives efficiently and expeditiously.  J&J will maintain
laboratories, offices and all other facilities reasonably necessary to carry out
the activities to be performed by it pursuant to the Research Plan.  In
conformity with standard pharmaceutical and biotechnology industry practices and
the terms and conditions of this Agreement, J&J will prepare and maintain, or
will cause to be prepared and maintained, complete and accurate written records,
accounts, notes, reports and data with respect to activities conducted pursuant
to the Research Plan and, upon Arena’s written request and at its expense, will
send legible copies of the aforesaid to Arena.  J&J shall, at its sole cost,
supply any research reagents and similar materials and any needed capital
equipment or other materials to carry out its duties under the Research Plan.

 

2.9                               Research Reports.  Each Party will keep the
other informed as to all progress achieved and results, discoveries and
technical developments made in the course of performing activities under the
Research Program.  Each Party will report to the other Party promptly after such
Party is aware of any significant Collaboration Inventions.  In addition, each
Party will prepare, and distribute to all members of the JSC no later than
10 days prior to the next JSC meeting, a reasonably detailed written summary
report, in such form and format and setting forth such information regarding the
results and progress of performance of the Research Program as determined from
time to time by the JSC.  Each Party will identify in each such written summary
report summaries of all material Collaboration Inventions made, discovered or
developed.  Nothing herein will require either Party to disclose information
received from or generated for a Third Party that remains subject to bona fide
confidentiality obligations to such Third Party.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

13

--------------------------------------------------------------------------------


 

2.10                        Subcontracts.  Arena may not perform any of its
obligations under this Agreement through one or more subcontractors or
consultants, without the prior written approval of J&J, such approval not to be
unreasonably withheld, provided that Arena will have the right to use such
subcontractors and consultants as it selects, with J&J being deemed to have
approved without prior Arena request, for conducting its development activities
under an Early Stage Development program for which Arena has made an Early
Development Election under Section 3.6(a).  If Arena has the approval to use a
subcontractor or consultant, then Arena may perform its obligations under this
Agreement through that consultant or subcontractor, provided that (a) none of
the rights of either Party under this Agreement are, to the knowledge of Arena
at the time, diminished or otherwise adversely affected as a result of such
subcontracting, and (b) the subcontractor undertakes in writing obligations of
confidentiality and non-use regarding Confidential Information which are
substantially the same as those undertaken by the Parties pursuant to Article 10
hereof.  In the event Arena performs any of its obligations under the Research
Plan through a subcontractor, then Arena will be responsible at all times for
the performance and payment of such subcontractor.

 

2.11                        Technology Transfer.  Commencing promptly after the
Effective Date and from time to time thereafter during the Research Term, Arena
will disclose to J&J such Arena Technology as Arena reasonably determines is
directly useful for J&J to perform its tasks under the Research Program and to
exercise the licenses granted to J&J under Article 5 hereof.  Commencing
promptly after the Effective Date and from time to time thereafter during the
Research Term, J&J will disclose to Arena such J&J Technology as J&J reasonably
determines is directly useful for Arena to perform its tasks under the Research
Program and to otherwise exercise the licenses granted to Arena under Article 5
hereof.  During the Term, Arena will provide J&J with reasonable technical
assistance relating to the use of the Arena Technology by J&J solely to the
extent permitted under the license granted to J&J under Article 5.  During the
Term, J&J will provide Arena with reasonable technical assistance relating to
the use of the J&J Technology by Arena solely to the extent permitted under the
license granted to Arena under Article 5.

 

2.12                        Materials Transfer.  In order to facilitate the
Research Program, either Party may provide to the other Party certain biological
materials or chemical compounds Controlled by the supplying Party, including
Active Compounds or other compounds for testing against 19AJ, (collectively, the
“Materials”) for use by the other Party in furtherance of the Research Program. 
For the avoidance of doubt, it is agreed that only those Materials comprising
Arena Technology or J&J Technology will be disclosed under the foregoing, and
all such Materials will be used by the other Party only as permitted under the
applicable license rights granted under Article 5 and subject to all the other
restrictions and obligations under this Agreement.   Except as otherwise
provided under this Agreement, all such Materials delivered to the other Party
will remain the sole property of the supplying Party, will be used only in
furtherance of the Research Program in accordance with this Agreement, will not
be used or delivered to or for the benefit of any Third Party except as
otherwise permitted under this Agreement without the prior written consent of
the supplying Party, and will be used in compliance with all applicable laws,
rules and regulations.  The Materials supplied under this Agreement must be used
with prudence and appropriate caution in any experimental work because not all
of their characteristics may be known.  Except as expressly set forth herein,
THE MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

14

--------------------------------------------------------------------------------


 

INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE OR EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT INFRINGE OR
VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

2.13                        Research Term Extension(s).  At J&J’s option,
exercisable by written notice to Arena given no less than 90 days prior to the
2nd anniversary of the Effective Date, J&J may extend the Research Term by one
full year until the 3rd anniversary of the Effective Date.  In the event of such
extension, Arena will devote to the Research Program ***** FTEs funded by J&J
during such additional year of the Research Term, or such other number of FTEs
funded by J&J as the Parties may agree at that time in writing, subject to J&J’s
compliance with its funding obligations (including any modification to the per
FTE rate) as provided in Section 6.2.  Upon such extension, the JRC will
promptly meet and amend the Research Plan as appropriate to cover the Research
Program work to be conducted during the extension period.  Any additional
extensions to the Research Program would be on such terms as agreed to in
writing by the Parties at the time of any such extension.

 

3.                                      DEVELOPMENT OF DEVELOPMENT COMPOUNDS

 

3.1                               Selection of Selected Compounds.  At any time
prior to the first anniversary of the end of the Research Term, J&J may by
written notice to Arena select a particular Active Compound as a Selected
Compound, up to a maximum of a total of ********** Selected Compounds.

 

3.2                               Development of Compounds.  In order for J&J or
its Affiliates to initiate development of any Active Compound, J&J or its
Affiliate will first:  (a) have selected such Active Compound as a Selected
Compound (which selection must have occurred in any event, as provided in
Section 3.1, prior to the first anniversary of the end of the Research Term),
and (b) provide written notice to Arena of the occurrence of Drug Evaluation
Acceptance with respect to such Selected Compound and thereby notify Arena of
J&J’s selection of the compound as a Development Compound.  J&J will use
Diligent Efforts to effect Drug Evaluation Acceptances of such number of
Development Compounds as is commercially reasonable, as soon as practical.  The
JSC may also from time to time recommend that J&J select a particular Active
Compound as a Selected Compound and as a Development Compound.  J&J will
consider any such recommendations in good faith, but the decision to select a
particular Active Compound as a Selected Compound and to effect a Drug
Evaluation Acceptance as to such Selected Compound will be made by J&J in its
sole discretion, subject to its compliance with its diligence obligations under
this Section and Section 3.7.  Subject to the terms and conditions of this
Agreement, J&J will control and be responsible for the worldwide development and
for obtaining Regulatory Approvals of Development Compounds, including all
pre-clinical work necessary to prepare and file INDs covering the Development
Compounds (other than such work that is covered by the Research Plan), the
planning and conduct of clinical trials and related studies of Development
Compounds, the worldwide supply of Development Compounds in appropriate
formulations and packaging for use in development through Regulatory Approval
and the planning, filing and prosecution of applications for Regulatory
Approval.  J&J will use Diligent Efforts to conduct all the tasks and meet on a
timely basis all the objectives and milestones under each Development

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

15

--------------------------------------------------------------------------------


 

Plan.  At J&J’s request and expense, Arena will use reasonable efforts to
contribute support in the area of clinical development to support J&J’s
development of Development Compounds, any such efforts
*********************************************
****************************************************************************************************
implementing and conducting each Early Development Plan, except as otherwise
provided in Section 3.6, and for implementing and conducting each Late Stage
Development Plan.

 

3.3                               Early Development Plans.  Promptly after J&J
(or its Affiliate) selects a Development Compound, J&J will prepare an Early
Development Plan for such Development Compound, which shall be submitted to the
JSC for review and comment.  Each such Early Development Plan will set forth the
specific pre-clinical tasks to be undertaken and objectives to be achieved in
order to prepare and file INDs covering such Development Compound, the initial
clinical plan and regulatory strategy for the Development Compound through Phase
IIa Clinical Trials, and the timeline and budget for such development.  Each
such Early Development Plan will be considered in good faith by the members of
the JSC at the meeting, with at least 2 members of each Party voting at such
meeting.  J&J will be responsible for conducting all the work under each such
Early Development Plan, except as otherwise provided in Section 3.6, and subject
to the assistance of Arena as contemplated in Section 3.2 and to the possibility
the JSC may agree to allocate certain specific development tasks to Arena, as
agreed between the Parties at the time, which tasks would be fully funded by
J&J.  The JSC will be responsible for updating and amending each Early
Development Plan at least quarterly, based on the progress and results of the
applicable development program, and any relevant progress and results from
development of Development Compounds.  For purpose of assisting the Arena
members of the JSC in their function to review and comment on the Early
Development Plans, J&J will provide Arena a new Development Report (as defined
in Section 3.5 below) at least 10 days prior to a JSC meeting, if the most
recent prior Development Report would be more than 75 days old as of the date of
such JSC meeting.

 

3.4                               Late Stage Development Plans.  For each
Development Compound that has entered Phase IIb clinical trials, J&J shall
prepare a Late Stage Development Plan for such Development Compound, which it
shall submit to Arena for review and comment.  Each such Late Stage Development
Plan will set forth the clinical plan and regulatory strategy for the
Development Compound through completion of all clinical trials expected to be
needed to seek Regulatory Approval of a Collaboration Product containing the
applicable Development Compound, the regulatory strategy for seeking such
Regulatory Approvals, and the timeline and budget for such Development
Compound.  It is anticipated the J&J will be responsible for conducting all of
the work under each such Late Stage Development Plan, subject to the assistance
of Arena as contemplated in Section 3.2.  J&J will be responsible for updating
and amending each Late Stage Development Plan at least yearly, based on the
progress and results of the applicable development program, and any relevant
progress and results from development of Development Compounds, which shall be
submitted to the Arena for review and comment.

 

3.5                               Ongoing Disclosure Regarding Development.  J&J
will keep Arena informed about all of J&J’s efforts to develop the Development
Compounds, including all results and data from such development efforts,
progress towards meeting all goals and milestones in each Development Plan,
significant findings and developments, any reasons for any delays in meeting
milestones or timelines in any Development Plan, and any proposed changes in the
plan.  Such

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

16

--------------------------------------------------------------------------------


 

disclosures will be made in a written report (each, a “Development Report”)
provided to Arena at least once semi-annually, or more often at J&J’s election
or as required in Section 3.3.  Without limiting the generality of the
foregoing, the Development Reports will contain the following:

 

(a)                                  Summary of development results and data,
including progress of initiation of sites and enrollment of patients in clinical
trials and any significant events occurring in the clinical development program,
including adverse events;

 

(b)                                  filing of an IND or NDA with respect to any
Development Compound in any jurisdiction;

 

(c)                                  initiation of Phase I Clinical Trials,
Phase IIa Clinical Trials, Phase IIb Clinical Trials, and Phase III Clinical
Trials with respect to any Development Compound in any jurisdiction; and

 

(d)                                  identification of significant development
results and clinical trial progress and Regulatory Approvals with respect to
Development Compounds in any jurisdiction.

 

In addition, upon request by Arena on reasonable advance notice, J&J shall make
those of its employees with managerial responsibility over development of
Development Compounds who are informed as to the status, results and plans of
the development programs for the Development Compounds reasonably available at
their respective places of employment to consult with Arena and answer to the
best of their ability all of Arena’s questions regarding such development
programs.

 

3.6                               Arena Conduct of Early Development.

 

(a)                                  With respect to the ongoing J&J development
program under an Early Development Plan, if J&J does not comply with its
diligence obligations under Section 3.7(a) with respect to such Early
Development Plan, Arena may, on written notice to J&J (an “Early Development
Election”), elect to assume control of conducting the Early Stage Development of
the applicable Development Compound under such Early Development Plan.  If Arena
makes an Early Development Election as to a particular Development Compound and
its respective Early Development Plan, then the JSC, and appropriate additional
representatives of each Party with development expertise, will meet as soon as
possible thereafter and agree on a transition plan for Arena to undertake the
control of such Early Development Plan.  The Parties shall each act in good
faith at such meeting to achieve a plan that effects a transition that is as
smooth and efficient and quick as possible.  As to such Early Development Plan,
Arena shall immediately direct and control the ongoing conduct of development of
the Development Compound under the terms of such Early Development Plan using
its own resources or a combination of Arena and J&J resources as the Parties
agree pursuant to the transition plan.

 

(b)                                 All Development Costs incurred by either
Party in the conduct of any Early Development Plan for which Arena has made an
Early Development Election shall be shared ** ************************** after
such election.  Within 20 Business Days of the end of each month during which
such Arena-controlled development is ongoing, each Party shall provide to the
other a detailed accounting of all Development Costs incurred by such Party in
its conduct of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

17

--------------------------------------------------------------------------------


 

such development efforts in accordance with the applicable Early Development
Plan(s) and Arena’s direction.  The Parties shall then reconcile these reports
within 20 Business Days of the end of such month, with the Party that
**************************** of the total of such Development Costs incurred by
the Parties during the month paying the other Party, within 20 Business Days of
such reconciliation, an amount so that each Party bore an equal share of such
Development Costs.

 

3.7                               Development Diligence.

 

(a)                                  J&J will use Diligent Efforts to conduct
the development (including clinical trials and other studies) on Development
Compounds during Early Stage Development, to conduct all the tasks and meet on a
timely basis all the objectives and milestones under each Early Development
Plan, and in such a manner as to achieve successful conclusion of Phase 2a
Trials of the Development Compounds in Early Stage Development as soon as
practicable throughout the Territory where it is commercially appropriate to do
so.  J&J shall achieve the following regulatory milestone events with respect to
each Development Compound by the “Time to Complete” dates indicated below,
subject to any applicable extensions of such deadlines as provided in the
following (the “Diligence Milestones”):

 

Diligence Milestones

 

Time to Complete

 

 

 

1. Provide First dose to fifth patient or volunteer in Phase I Clinical Trial of
a Development Compound

 

Within twenty-four (24) months from Drug Evaluation Acceptance of a Development
Compound.

 

 

 

2. Provide first dose to fifth patient in Phase IIa Clinical Trial of a
Development Compound

 

Within twenty-four months (24) of achieving Milestone 1.

 

(b)                                  If, notwithstanding J&J’s exercise of
Diligent Efforts, J&J is materially delayed in its ability to pursue Early Stage
Development of a Development Compound due to matters outside of its control
(such as delays imposed for the reason set forth below), and such delays cause
J&J to be unable to meet one of the above milestones by the applicable deadline
date, then J&J may notify Arena of the specific delay and the causes of such
delay.  Arena and J&J shall then discuss the matter in good faith and agree in
writing on a reasonable extension of the applicable deadline (and, if
appropriate, reasonable extensions of the subsequent deadlines if any) for a
period reasonably sufficient to resolve the problem, including if necessary as
needed to identifying a substitute Development Compound.  Without limitation,
the following are examples of the types of situations in which J&J shall be
entitled to seek such extension:  If J&J, after Drug Evaluation Acceptance of a
Development Compound, initiates development of GLP synthesis, toxicology
studies, ADME studies, formulation or Phase I Clinical Trials of a Development
Compound, and such Development Compound fails in such development or is delayed
in such development activities, either (i) for reasons that are out of J&J’s
control and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

18

--------------------------------------------------------------------------------


 

could not reasonably have been anticipated, or (ii) because of unanticipated new
or different requirements imposed by a regulatory agency.

 

(c)                                  If the Parties disagree as to whether J&J
is entitled to an extension of the Time to Complete for any Milestone specified
in the above table, or cannot agree on the length of a reasonable extension,
then upon the written request by either Party such shall be resolved in
accordance with Article 13.  However, notwithstanding any other provision of
Article 13, the arbitration shall be concluded within sixty (60) days after the
Panel of Arbitrators has been appointed in accordance with Section 13.2, and the
time periods recited in Section 13.2 shall be reset accordingly to achieve the
sixty (60) day completion date.  After the commencement of Phase IIa Clinical
Trials for a particular Development Compound, J&J’s diligence obligations as to
such Development Compound shall be that specified in the first sentence of
Section 3.7(a) and in Section 3.7(e).

 

(d)                                  If in conducting Early Stage Development of
a Development Compound, J&J fails to meet any Diligence Milestone by the
applicable deadline for such development program (as such deadline may be
extended by written agreement of the Parties), then Arena may elect to proceed
under Section 3.6 above.  If J&J otherwise is not exercising Diligent Efforts in
Early Stage Development, then Arena may submit the matter for resolution under
the provisions of Article 13.

 

(e)                                  J&J will use Diligent Efforts to conduct
the development (including clinical trials and other studies) of Development
Compounds during Late Stage Development, in such a manner as to obtain
Regulatory Approval of Collaboration Products as soon as practicable, in each
country and regulatory jurisdiction throughout the Territory where it is
commercially appropriate to do so.  If Arena believes that J&J is not complying
with the above diligence obligations, then Arena may submit the matter for
resolution under the provisions of Article 13.

 

3.8                               Regulatory Matters.  J&J will have the sole
authority and responsibility, at its cost and expense, but subject to the
following terms, for all regulatory matters relating to conducting clinical
trials on Development Compounds and seeking and obtaining Regulatory Approvals,
including: (a) filing, maintaining and updating any INDs and NDAs for
Development Compounds and Collaboration Products (as applicable), (b) reporting
all adverse drug experience events and serious adverse drug experience events,
to the extent required and on the applicable report forms, to the FDA and/or
other appropriate governmental or regulatory authorities, (c) submitting or
filing with the FDA the required product labeling and related marketing
materials for Collaboration Products, and (d) handling medical and technical
complaints and disputes with the FDA, patients and physicians regarding any
Collaboration Product.  J&J (through the JSC, if it is still meeting) will
consult with Arena in all stages of planning for and seeking INDs and Regulatory
Approvals and in preparing NDAs for the Collaboration Products throughout the
Territory.  J&J will provide Arena with regular reporting on the status and
progress in its efforts to obtain INDs and Regulatory Approvals, and of any
material communications with the FDA.  Arena will report in writing to J&J
within five calendar days (and within 24 hours in the case of the death of or
serious injury to a subject or patient taking a Collaboration Product) any
information that comes into Arena’s possession relevant to J&J’s
responsibilities under this Section 3.8 and will provide J&J with such
assistance as is reasonably requested by J&J from

 

19

--------------------------------------------------------------------------------


 

time to time to perform its responsibilities under this Section 3.8, provided
that the actual internal and external costs of Arena associated with such
assistance will be reimbursed by J&J.

 

3.9                               Product Recalls.  J&J (and its Affiliates and
Sublicensees, as applicable) will have sole authority over and responsibility
for any and all proposed, recommended or required recalls of Collaboration
Products throughout the Territory.

 

4.                                      COMMERCIALIZATION OF COLLABORATION
PRODUCTS

 

4.1                               Exclusive Commercialization Rights.  J&J will
use Diligent Efforts to seek to obtain Regulatory Approval of Collaboration
Products as soon as practicable, in each country and regulatory jurisdiction
throughout the Territory where it is commercially reasonable to do so.  Subject
to the foregoing, and to the other terms and conditions of this Agreement
(including Section 3.6), J&J will have the sole decision on the Development
Compounds (if any) it will include in Collaboration Products for which it files
regulatory applications seeking Regulatory Approvals, and will control and have
exclusive rights over the worldwide commercialization of all approved
Collaboration Products, including the worldwide supply of Collaboration Products
for use in all such commercialization activities.  J&J will be solely
responsible for all costs and expenses in the commercialization of Collaboration
Products.

 

4.2                               Commercial Diligence.  For each Collaboration
Product that achieves Regulatory Approval in a particular country or
jurisdiction, J&J will use Diligent Efforts to commercialize and sell the
Collaboration Product in such country or jurisdiction.  If Arena believes that
J&J is not complying with the above diligence obligations, then Arena may submit
the matter for resolution under the provisions of Article 13, including
Section 13.4.

 

4.3                               Commercialization Efforts Reporting.  J&J will
keep Arena informed about all of J&J’s efforts to commercialize the
Collaboration Products, including summaries of J&J’s (and its Affiliates’ and
Sublicensees’) global marketing plans (as updated), progress towards meeting
the  goals and milestones in the global marketing plan, significant developments
in the commercialization of the Collaboration Products, any reasons for any
deviations or variances (either in time or in sales or other numerical figures)
in meeting sales projections, milestones or timelines in any such global
marketing plans, and any proposed changes in the marketing plans.  Such
disclosures will be made in a written report (each, a “Marketing Report”)
provided to Arena at least once every six months while Collaboration Products
are being sold anywhere in the Territory.

 

Upon request by Arena on reasonable advance notice, J&J shall make those of its
and its Affiliates’ employees with managerial responsibility over promotion,
marketing and sales of Collaboration Products who are informed as to the status,
results and plans of the commercialization efforts for the Collaboration
Products reasonably available at their respective places of employment to
consult with Arena and answer to the best of their ability all of Arena’s
questions regarding such commercialization efforts and results.  J&J shall also
require that its Sublicensees make their applicable employees available to meet
with Arena on the same basis as the foregoing.

 

20

--------------------------------------------------------------------------------


 

5.                                      LICENSES AND RELATED RIGHTS AND
OBLIGATIONS

 

5.1                               License Grants.

 

(a)                                  By Arena.

 

(i)                                    Research License.  Subject to the terms
and conditions of this Agreement, Arena hereby grants to J&J and its Affiliates,
during the Research Term and for one year thereafter, a co-exclusive, worldwide,
royalty-free license, without the right to sublicense, under the Arena Know-How,
the Arena Research Patents and Arena’s interest in the Joint Patents solely to
perform J&J’s obligations under the Research Plan to seek to identify and to
conduct research on Active Compounds.

 

(ii)                                Development License.  Subject to the terms
and conditions of this Agreement, Arena hereby grants to J&J an exclusive (even
as to Arena, except for Arena’s rights as provided in Article 3), worldwide,
royalty-free license, with the right to sublicense to J&J Affiliates, under the
Arena Technology and Arena’s interest in the Joint Patents solely to conduct
development on Development Compounds, and to make, have made, and use such
Development Compounds as needed for such development efforts.  J&J will at all
times be responsible for the performance of its Sublicensees and Third Party
contractors under this Agreement.

 

(iii)                            Commercialization License.  Subject to the
terms and conditions of this Agreement, Arena hereby grants to J&J an exclusive
(even as to Arena), worldwide, royalty bearing license, with the right to
sublicense, under the Arena Know-How, Arena Commercialization Patents and
Arena’s interest in the Joint Patents to make, have made, use, sell, offer for
sale, and import Collaboration Products in the Field of Use.  J&J will at all
times be responsible for the performance of its Sublicensees and Third Party
contractors under this Agreement.

 

(b)                                  By J&J.  Subject to the terms and
conditions of this Agreement, J&J hereby grants to Arena and its Affiliates,
during the Research Term, a non-exclusive, worldwide, royalty-free license,
without the right to sublicense, under the J&J Know-How and J&J Research Patents
and J&J’s interest in the Joint Patents solely to perform Arena’s obligations
under the Research Plan and for Arena to conduct such development of Development
Compounds as is permitted or allocated to Arena under the terms of Article 3. 
Subject to the terms and conditions of this Agreement, J&J hereby grants to
Arena and its Affiliates, commencing on the first anniversary of the end of the
Research Term and continuing thereafter, the exclusive, worldwide, fully-paid,
royalty-free license (with full rights to sublicense) under the J&J Technology
and J&J’s interest in the Joint Patents solely to make, have made, use, sell,
offer for sale, and import products containing any Active Compound that is not a
Selected Compound.   For clarity, the foregoing excludes any rights with respect
to all Selected Compounds and all Collaboration Products, which rights are
retained exclusively by J&J (except as otherwise provided in Article 11).

 

5.2                               Retained Rights; No Implied Licenses.  Arena
hereby expressly reserves the right to practice, and to grant licenses under,
the Arena Technology and under its interest in the Arena Joint Patents (as
defined in Section 8.1) for any and all purposes other than the specific

 

21

--------------------------------------------------------------------------------


 

purposes for which J&J has been granted an exclusive license under
Section 5.1(a)(ii) or (iii).  J&J hereby expressly reserves the right to
practice, and to grant licenses under, the J&J Technology and under its interest
in the J&J Joint Patents (as defined in Section 8.1) for any and all purposes
other than the specific purposes for which Arena has been granted a license
under Section 5 or Section 11.6(b).  No right or license under any Patents or
Information is granted by either Party or will be granted by either Party by
implication.  In particular, but not in any way limiting the foregoing, no right
or license is granted to a proprietary compound that is not an Active Compound,
or under any Patent claim that claims specifically the composition of matter of
such proprietary compound, even if there is by a claim in the Arena Patents or
J&J Patents that claims the combination of such proprietary compound with an
Active Compound as a combination.  The only rights and licenses granted by one
Party to the other under this Agreement are or will be granted only as expressly
provided in the other terms of this Agreement.  J&J covenants that J&J and its
Affiliates will not practice any of the Arena Technology except as expressly
permitted under Section 5.1.  Arena covenants that Arena and its Affiliates will
not practice any of the J&J Technology except as expressly permitted under
Section 5.1 or Article 11.  Notwithstanding anything to the contrary, J&J and
its Affiliates will not have the right to grant sublicenses under any rights
granted under this Agreement to any Active Compounds unless and until the
particular Active Compound has been selected as a Selected Compound and
Development Compound and has commenced Phase I clinical trials.  For clarity,
commencing on the first anniversary of the end of the Research Term and for all
times thereafter during the Term of the Agreement, J&J and its Affiliates and
Sublicensees will not have any rights to any Active Compounds that are not
Selected Compounds, and all rights in Active Compounds that are not Selected
Compounds will revert to and will be held exclusively by Arena (and/or its
subsequent licensees or successors).

 

5.3                               Exclusivity of Program.  Each Party expressly
covenants and agrees to the other Party that such Party and its Affiliates will
not conduct any research or development activity, or license any Third Party to
conduct any research or development activity, during the Research Term, that
seeks to identify or research or develop any Active Compounds, except pursuant
to the Research Program under this Agreement.  The Parties acknowledge and agree
that any compounds discovered, identified, acquired or in-licensed by either
Party during the one year period after the end of the Research Term which meet
the requirements of Section 1.2(c)(i) and (ii) will be deemed to be Active
Compounds to the extent such compounds are discovered or identified by or on
behalf of the Party or its Affiliate, or otherwise become known to such Party or
Affiliate, to meet such requirements.  If either Party (or its Affiliate)
knowingly in-licenses or acquires a compound that meets the definition of an
Active Compound prior to the first anniversary of the end of the Research Term,
such compound shall be deemed an Active Compound.    J&J does not in any way
represent or warrant that, commencing solely after the end of the Research Term,
a Collaboration Product developed under this Agreement will be the only drug
that J&J will at the same time develop or commercialize for identical or similar
therapeutic uses.

 

6.                                      FEES AND PAYMENTS

 

6.1                               Upfront Fee.  J&J will pay to Arena a
non-refundable, non-creditable upfront fee of seventeen million five hundred
thousand dollars ($17,500,000) within 20 days of the Effective Date.

 

22

--------------------------------------------------------------------------------


 

6.2                               Research Funding.  During the initial Research
Term, J&J will make research funding payments to Arena for **** FTEs per year,
quarterly in advance, at the rate of $******* per FTE per year.  The first
payment under this Section 6.2 will be made within 20 Business Days of the
Effective Date and each subsequent payment will be made on the first day of each
Calendar Quarter during the Research Term (with the first and last such payments
being adjusted pro rata in proportion to:  (i) the number of days from the
Effective Date to the end of 2004, and (ii) the number of days from the
beginning of the Calendar Quarter in which the Research Term ends, until the end
of the Research Term, respectively).  Any commitment by Arena of more than
********* FTEs to the Research Program during the Research Term will be subject
to negotiation by the Parties and require the mutual written agreement of the
Parties.  If J&J extends the Research Term for one additional year beyond the
second anniversary of the Effective Date pursuant to Section 2.13, then the FTE
rate for research funding payments for such extended term beyond the second
anniversary will be increased by an amount equivalent to the change, on a
percentage basis, in the Bureau of Labor Statistics Consumer Price Index for all
Urban Consumers that has occurred between the Effective Date and the second
anniversary thereof.  Research funding payable to Arena by J&J for Arena FTEs
devoted to the Research Program for any subsequent extensions of the Research
Program will be subject to negotiation by the Parties and require the mutual
written agreement of the Parties.

 

6.3                               Milestone Payments.

 

(a)                                  For each Development Compound or
Collaboration Product (as applicable), and except as otherwise provided in
subsections (c) and (f) below, J&J will pay to Arena, within 20 Business Days
following the first occurrence of a Milestone Event listed below with respect to
such Development Compound or Collaboration Product (whether such milestone event
is achieved by J&J, its Affiliate or any of their respective Sublicensees), the
milestone payment applicable to such Milestone Event as set forth below.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

23

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment

 

 

 

 

 

1.              Acceptance of Active Compound as Development Compound by Drug
Evaluation
     Acceptance

 

$

2,500,000

 

 

 

 

 

 

2.              First administration of Development Compound to the fifth human
subject in a Phase I
     Clinical Trial

 

$

*********

 

 

 

 

 

 

3.              First administration of Development Compound to the fifth human
subject in a Phase IIa
     Clinical Trial

 

$

*********

 

 

 

 

 

 

4.              First administration of Development Compound to the fifth human
subject in a Phase IIb
     Clinical Trial

 

$

**********

 

 

 

 

 

 

5.              First administration of Development Compound to the fifth human
subject in a Phase III
     Clinical Trial

 

$

**********

 

 

 

 

 

 

6.              First acceptance for filing of NDA for product containing
Development Compound by
     the FDA in the United States or equivalent in an EU Major Market Country

 

$

**********

 

 

 

 

 

 

7.              First regulatory approval of Collaboration Product containing
Development Compound
     for sale in the United States

 

$

**********

 

 

 

 

 

 

8.              First regulatory approval of Collaboration Product containing
Development Compound
     for sale in an EU Major Market Country

 

$

**********

 

 

 

 

 

 

9.              First regulatory approval of Collaboration Product containing
Development Compound
     for sale in Japan

 

$

**********

 

 

 

 

 

 

10.       First achievement of worldwide annual Net Sales of $************* of
the
     Collaboration Product containing the Development Compound

 

$

**********

 

 

 

 

 

 

11.       First achievement of worldwide annual Net Sales of $************* of
the
     Collaboration Product containing the Development Compound

 

$

**********

 

 

(b)                                  In the event that J&J (or its Affiliate or
Sublicensee) achieves one of the Milestone Events numbers 3 through 9 set forth
in subsection (a) above in developing a particular Development Compound for an
Indication (and, consequently, has the obligation to pay Arena the associated
milestone payment under subsection (a)), and J&J (or its Affiliate or
Sublicensee) then (or simultaneously) achieves such Milestone Event in
developing the Development Compound for a different Indication, then, within
20 days following the first occurrence of such Milestone Event in developing the
Development Compound for such different Indication, J&J will pay Arena a
milestone payment equal to 50% of the milestone payment applicable to such
Milestone Event as set forth in the table in subsection (a) above.  If J&J (or
its Affiliates or Sublicensees) is developing a particular Development Compound
for

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

24

--------------------------------------------------------------------------------


 

more than one Indication, then the milestone payments for the second Indication
(in addition to milestone payments for the first Indication) become due and
payable to Arena within 20 days of the occurrence of the applicable Milestone
Event with respect to the second Indication.

 

(c)                                  If the development of a Development
Compound is abandoned after one or more of the milestone payments under
Section 6.3(a) has been made (such Development Compound, the “Discontinued
Compound”), and J&J (or its Affiliate or Sublicensee) then commences and
conducts development of another Development Compound in a development program
pursuing the same Indication (which development program may also include one or
more different Indications) as was being pursued in the development program for
the Discontinued Compound (such replacement Development Compound, the
“Replacement Compound”), then only those milestone payments under this
Section 6.3 that were not previously made with respect to such Discontinued
Compound will be payable with respect to achievement by the Replacement Compound
of Milestone Events as provided above.  For clarity, there can be only one
Replacement Compound with respect to a Discontinued Compound at any one time.

 

(d)                                  For purposes of the Milestone Events in
subsection (a) above, acceptance for filing of the applicable regulatory
approval application and regulatory approval by the applicable pan-European
Union regulatory authority will be deemed to meet the applicable Milestone
Events (i.e., numbers 6 and 8, respectively) in an “EU Major Market Country”.

 

(e)                                  In the event a Milestone Event is achieved
(either under subsection (a) or subsection (b) above) with respect to a
particular  Development Compound, all prior Milestone Events (in the applicable
subsection) will be deemed to have been concurrently achieved, and to the extent
payment for any such prior Milestone Event has not been made, J&J within twenty
(20) Business Days will pay Arena for any such Milestone Events deemed to have
been achieved.

 

(f)                                    For clarity, if J&J develops a
Collaboration Product in one or more different dosage forms or formulations, J&J
will owe milestone payments only for the first achievement of the applicable
Milestone Events above (including the payments for the first achievement of the
applicable Milestone Events for a second Indication if applicable) for such
Collaboration Products.

 

6.4                               Royalties.  J&J will pay to Arena royalties on
Net Sales where the royalty rate is determined based on the aggregate amount of
Net Sales in the Territory occurring in the particular calendar year as follows:

 

(a)                                  **************** of the Net Sales occurring
in the calendar year, until the aggregate amount of such Net Sales equals
$*************;

 

(b)                                  ******************* of that portion of the
Net Sales occurring in the calendar year that is greater than $***********  and
is less than or equal to $***********; and

 

(c)                                  ******************* of all Net Sales
occurring in the calendar year that are greater than $*************.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

25

--------------------------------------------------------------------------------


 

6.5                               Royalty Term for Collaboration Products.  As
to sales of a particular Collaboration Product in a country, the royalty
payments specified in Section 6.4 will be owed and payable for all sales of the
Collaboration Product in such country occurring during the period (the “Royalty
Term”) commencing on the first Commercial Sale of the Collaboration Product in
such country and ending upon the later of:  (a) 10 years after the date of first
Commercial Sale of the Collaboration Product in such country occurring after
Regulatory Approval of marketing and sale in the country, and (b) the expiration
of the last to expire (taking into account any applicable extension period) of
the Arena Patents, Joint Patents or J&J Patents in such country containing a
Valid Claim that claims the Collaboration Product or its manufacture or use.

 

6.6                               Royalty Offsets.  Royalties on Net Sales of a
Collaboration Compound in a particular country shall be paid at the applicable
rate set forth in Section 6.4 during the specific Royalty Term, except that such
rate may be adjusted as provided below:

 

(a)                                  If, in a given country during a calendar
quarter for which royalties are being calculated under Section 6.4 for a
particular Collaboration Product, Market Competition (as defined below) exists
for such Collaboration Product in such country, then the royalty rate applicable
to the sales of the Collaboration Product in such country during such quarter
******************** *.  As used herein, “Market Competition” means, as to a
Collaboration Product, that J&J has provided Arena with competent written
evidence (based on commercially-available market research data such as IMS) that
another product (which is not a Collaboration Product) competitive with such
Collaboration Product is being lawfully marketed and sold by a Third Party
(which is not a Sublicensee) in the country at the applicable time, and such
product contains as an active ingredient the Development Compound which is in
the Collaboration Product, and the sales of such competitive product (in units
sold) in such quarter in the country *************************** of the total
aggregate sales (in units sold) of such competitive product combined with sales
of the Collaboration Product in such country during such quarter; provided that
Arena may dispute the claim by J&J that Market Competition exists, by written
notice within 45 days of J&J providing the above evidence, which dispute will be
resolved under the terms of Article 13.

 

(b)                                  If J&J is required to make royalty
payments, based on the sales of a particular Collaboration Product, to a Third
Party under a patent license granted to J&J under a patent controlled by the
Third Party that claims the Development Compound in the Collaboration Product or
its use or its manufacture, then J&J may credit, against royalty payments
otherwise due to Arena under Section 6.4 for sales of such Collaboration
Product, ******************** ******************************************* to the
Third Party based on such sales, but subject to the limitation in sub clause (c)
below.  J&J will use Diligent Efforts to minimize the amount of any such royalty
payments to a Third Party, and in particular, J&J is not permitted take a
license under the Third Party patent where such license grants rights to
products other than the Collaboration Products, or where J&J is obtaining rights
under other intellectual property of the Third Party, unless the amounts payable
by J&J for such license rights are equitable across all the rights granted to
J&J and are not biased towards payment obligations with respect to sales of the
Collaboration Products.

 

(c)                                  In no event will the amount of royalties
payable to Arena by J&J, for the sales in a country of a Collaboration Product
in a country during a specific royalty period, be

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

26

--------------------------------------------------------------------------------


 

reduced by the operation of this Section 6.6
***************************************** otherwise be owed by J&J under
Section 6.4, absent application of this Section 6.6.

 

7.                                      PAYMENT; RECORDS; AUDITS

 

7.1                               Payment; Reports.  Within twenty (20) Business
Days after the end of each Calendar Quarter for which royalty fees are payable
by J&J to Arena with respect to Net Sales pursuant to Section 6.4, J&J shall
submit to Arena a report, on a country by country basis, providing in reasonable
detail an accounting of all Net Sales (including an accounting of all unit sales
of Product) made during such calendar quarter and the calculation of such
applicable royalty fees under Section 6.4.  Within forty (40) Business Days
after the end of each Calendar Quarter for which royalty fees are payable by J&J
to Arena, J&J shall pay Arena all royalties payable by it under Section 6.4 by
wire transfer.  J&J will pay Arena royalties on Net Sales of each Collaboration
Product invoiced by J&J, its Affiliates and their respective distributors and
Sublicensees at the rates shown in Section 6.4.

 

7.2                               Exchange Rate; Manner and Place of Payment. 
All payments to be made by J&J to Arena shall be made in U.S. Dollars, to an
Arena bank account able to receive U.S. Dollars.  Royalty fee payments by J&J to
Arena shall be converted to U.S. Dollars in accordance with the following:  the
rate of currency conversion shall be calculated using a simple average of
mid-month and month-end rates as published by Brown Brothers Harriman, 59 Wall
Street, NY, NY 10005 (or such other conversion rate as the Parties agree in
writing in the event such rates are not available) .

 

7.3                               Tax Matters.

 

(a)                              J&J Payments to Arena Without Withholding.  J&J
will make all payments to Arena under this Agreement without deduction or
withholding for Taxes except to the extent that any such deduction or
withholding is required by law in effect at the time of payment; provided that
J&J shall use commercially reasonable efforts to minimize any such required
deductions or withholdings to the extent permitted by applicable laws, rules and
regulations.

 

(b)                              J&J Payment of Tax.  Any Tax required to be
withheld on amounts payable under this Agreement will promptly be paid by J&J on
behalf of Arena to the appropriate governmental authority, and J&J will furnish
Arena with proof of payment of such Tax.  Any such Tax required to be withheld
will be an expense of and borne by Arena.  J&J will give notice of its intention
to begin withholding any such Tax in advance and cooperate to use reasonable and
legal efforts to reduce such Tax on payments made to Arena hereunder.

 

(c)                              Cooperation Between J&J and Arena.  J&J and
Arena will cooperate with respect to all documentation required by any
government taxing authority or reasonably requested by J&J to secure a reduction
in the rate of applicable withholding Taxes.

 

(d)                              Arena Compensation for J&J’s Failure to
Withhold.  If J&J had a duty to withhold Taxes in connection with any payment it
made to Arena under this Agreement but J&J

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

27

--------------------------------------------------------------------------------


 

failed to withhold, and such Taxes were assessed against and paid by J&J, then
Arena will indemnify and hold harmless J&J from and against such Taxes
(excluding penalties), subject to Arena’s right to dispute or protest the
withholding of the Taxes, and J&J shall indemnify and hold harmless Arena from
and against any penalties with respect to such Taxes.  If J&J makes a claim
under this Section 7.3(d), it will comply with the obligations imposed by
Section 7.3(b) as if J&J had withheld taxes from a payment Arena.. 
Notwithstanding anything to the contrary in this Section, Arena shall not be
responsible for paying to J&J any penalties attributable to any period between
the date the withholding Taxes were first due by J&J and ending thirty (30)
calendar days after written notice by J&J to Arena of such assessment or
proposed assessment.

 

(e)                              Tax.  Solely for purposes of this Section,
“Tax” or “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including interest, penalties and
additions thereto) that are imposed by a government taxing authority on Arena’s
receipt of payments hereunder.  Notwithstanding the foregoing, “Tax” or “Taxes”
shall not include charges, value-added taxes, taxes imposed on J&J’s income, or
assessments or fees of any nature (or any interest, penalties or additions
thereto) imposed by the FDA or any related or successor agency.

 

(f)                                Protest.  J&J shall promptly notify Arena in
writing of any assessment, proposed assessment or other claim for any additional
amount of Tax assessed by the United States.  Notwithstanding any other
provision of this Section, Arena may, at its own expense, protest any
assessment, proposed assessment, or other claim by any governmental authority
for any additional amount of Tax or seek a refund of such amounts paid if
permitted to do so by law or if the payment of such amounts are its ultimate
contractual responsibility under the terms of this Agreement.  J&J shall
cooperate with Arena in any protest by providing records, giving testimony and
providing such additional information or assistance as may reasonably be
necessary to pursue such protest.

 

7.4                               Audits.

 

(a)                                  Each Party, its Affiliates and Sublicensees
shall keep or cause to be kept complete and accurate records which are relevant
to any payment to be made under this Agreement, including without limitation,
records on Net Sales and royalty calculations, and records relating to the
milestone events covered in Section 6.3.  At the request and expense of either
Party, the other Party, its Affiliates and its Sublicensees shall permit an
independent certified public accountant appointed by such Party and reasonably
acceptable to the other Party, at reasonable times and upon reasonable notice,
to examine such records as may be necessary to determine, with respect to any
calendar quarter ending not more than 36 months prior to such Party’s request,
the correctness or completeness of any report or payment made under this
Agreement.

 

(b)                              The foregoing right of examination may be
exercised only once per 12 month period and only once with respect to any such
periodic report and payment.  Results of any such examination shall be (a)
limited to Information relating to the applicable reporting and payment
obligations, and (b) made available to both Parties.  The Party requesting the
audit shall bear the expenses of such independent certified public accountant
related to the performance of any such audit, unless such audit discloses a
variance to the detriment of the auditing Party of

 

28

--------------------------------------------------------------------------------


 

more than five percent (5%) from the amount of the original report, or payment
calculation.  In such case, the Party being audited shall bear the full cost of
the performance of such audit.

 

(c)                              If such audit reveals that the audited Party,
its Affiliate or Sublicensee has failed to accurately report information, and
the result was under payment of amounts owed, the relevant Party shall promptly
pay any amounts due to the inspecting Party together with interest on such
amount, calculated from the date originally owed at the interest rate set forth
in Section 7.5.  In the event of overpayment, any amount of such overpayment
shall be fully creditable against amount payable in subsequent periods.

 

(d)                              Audit Disagreement. If there is a dispute
between the Parties related to GAAP compliance following any audit performed
pursuant to this Section 7.4, either Party may refer the issue (an “Audit
Disagreement”) to an independent certified public accountant for resolution.  In
the event an Audit Disagreement is submitted for resolution by either Party, the
Parties shall comply with the following procedures:

 

(i)                                     The Party submitting the Audit
Disagreement for resolution shall provide written notice to the other Party that
it is invoking the procedures of this Section.

 

(ii)                                  Within thirty (30) days of the giving such
notice, the Parties shall jointly select a recognized international accounting
firm to act as an independent expert to resolve such Audit Disagreement.

 

(iii)                               The Audit Disagreement submitted for
resolution shall be described by the Parties to the independent expert, which
description may be in written or oral form, within ten (10) days of the
selection of such independent expert.

 

(iv)                              The independent expert shall render a decision
on the matter as soon as practicable.

 

(v)                                 The decision of the independent expert shall
be final and binding and shall not be subject to Article 13 hereof, unless such
Audit Disagreement involves alleged fraud, breach of this Agreement or
construction or interpretation of any of the terms and conditions hereof.

 

(vi)                              All fees and expenses of the independent
expert, including any Third Party support staff or other costs incurred with
respect to carrying out the procedures specified at the direction of the
independent expert in connection with such Audit Disagreement, shall be borne by
the Party against whom such expert rules.

 

7.5                               Late Payments.  In the event that any payment
due under this Agreement is not made when due, the payment will accrue interest
from the date due until paid on an annual basis **************************,
provided, however, that in no event will such rate exceed the maximum legally
permissible annual interest rate.  The payment of such interest will not limit
Arena from exercising any other rights it may have as a consequence of the
lateness of any payment.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

29

--------------------------------------------------------------------------------


 

8.                                      INTELLECTUAL PROPERTY

 

8.1                               Ownership of Inventions.  Inventorship of all
Collaboration Inventions conceived and/or reduced to practice will be determined
in accordance with the rules of inventorship under United States patent laws. 
Arena will own the entire right, title and interest in and to all Collaboration
Inventions made or discovered solely by the employees and contractors of Arena
(or its Affiliates), together with all intellectual property rights therein,
subject only to the license rights in such Collaboration Inventions granted to
J&J pursuant to Section 5.1 to the extent such Collaboration Inventions qualify
as Arena Technology.  J&J will own the entire right, title and interest in and
to all Collaboration Inventions made or discovered solely by employees and
contractors of J&J (or its Affiliate or Sublicensee), subject only to the
license rights in such Collaboration Inventions granted to Arena pursuant to
Section 5.1 or 11.6 to the extent such Collaboration Inventions qualify as J&J
Technology.  All Collaboration Inventions that are made or discovered jointly by
employees or contractors of J&J (or its Affiliate or Sublicensee) and employees
or contractors of Arena (or its Affiliates) together with any intellectual
property rights therein (the “Joint Inventions”) shall be owned as follows: 
Arena shall own the entire right, title and interest in and to all Joint
Inventions that are or relate directly to: the composition of matter of, or the
use or manufacture of, an Active Compound or a compound based on or derived from
an Active Compound (including any prodrug, ester, salt form, stereoisomer,
crystalline polymorph, hydrate or solvate thereof); 19AJ or its use in
discovering compounds or methods of treatment; or in vivo or in vitro screening
methods or assays (the “Arena Joint Inventions”).  Any Patent claiming an Arena
Joint Inventions will be an “Arena Joint Patent”.  J&J shall own the entire
right, title and interest in and to all Joint Inventions that are not Arena
Joint Inventions (the “J&J Joint Inventions”).  Any Patent claiming a J&J Joint
Invention shall be a “J&J Joint Patent”.  Each Party will take such actions and
sign such documents as reasonably needed to effect the assignment of its
interest in the applicable Joint Inventions and related Joint Patents to the
other Party as required above ownership.

 

8.2                               Patent Prosecution and Maintenance.

 

(a)                                  Arena Patents.

 

(i)                                    Arena will have the sole (except as
otherwise provided below) responsibility for the preparation, filing,
prosecution and maintenance of, and conducting or defending any interferences or
similar proceedings and in obtaining and maintaining any patent extensions,
supplementary protection certificates and the like with respect to, the Arena
Patents (“Arena Patent Prosecution”).  The
************************************************ ************, except that if
Arena grants licenses under particular Arena Patents to any Third Party, Arena
will give J&J notice of such licenses having been granted, and the Parties
******** ***************** Arena Patent Prosecution for such Arena Patents
equally, or on some other basis as the Parties may agree in writing. 
***************************************** on a monthly basis (with appropriate
supporting documentation),
********************************************************************************************
****************** for particular Arena Patents as provided in subsection (iii)
below).  Arena will keep J&J informed of the progress with regard to all
activities relating to Arena Patent Prosecution, to the extent such progress
reasonably relates to the claims in the Arena Patents that are licensed to J&J
under this Agreement.  More specifically, Arena shall provide to J&J copies of
all proposed

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

30

--------------------------------------------------------------------------------


 

filings and patent office responses and of all office actions and other material
communications from patent offices relating to such prosecution efforts, to the
extent related to the Arena Patent claims that are licensed to J&J, a reasonable
time in advance of any proposed filing or required response, and J&J will have
the right to comment on any such filing or response, and Arena will consider in
good faith the timely received requests and suggestions of J&J with respect to
such filings or responses and Arena’s strategies for filing and prosecuting such
Arena Patents.

 

(ii)                                If Arena intends to abandon or not maintain
any Arena Patent that claims a Selected Compound or its manufacture or use or
that specifically claims 19AJ or its use in discovering modulators or in a
method of treatment, and Arena is not abandoning such Arena Patent in favor of
another Arena Patent, Arena will provide reasonable prior written notice to J&J
of such intention to abandon (which notice will, in any event, be given no later
than 60 days prior to the next deadline for any action that may be taken with
respect to such Arena Patent with the U.S. Patent & Trademark Office or any
foreign patent office) and provide J&J the opportunity to assume responsibility
for prosecuting and maintaining such Arena Patent.  In the event that J&J, in
its sole discretion, elects to assume responsibility for prosecuting and
maintaining such Arena Patent, J&J shall have the right to prosecute such Arena
Patent, but such right being limited to prosecuting claims specifically covering
an invention comprising a Selected Compound or its manufacture or use, or the
genus of compounds containing one or more Selected Compounds, or 19AJ or its use
in discovering modulators or in a method of treatment (and J&J shall not have
the right to prosecute any other claims that may have existed in such Patent),
and within 60 days of written notice by J&J that it will assume such
responsibility, Arena will effect the assignment of all of its right, title and
interest in such Arena Patent to J&J (except as limited by the foregoing) by
executing all necessary documents, and such Patent will then be deemed to be a
J&J Patent, and J&J will be deemed to grant to Arena a non-exclusive,
fully-paid, royalty-free license in the applicable country (or jurisdiction) for
all uses and purposes other than the manufacture, use, import, offer for sale
and sale of Selected Compounds and Collaboration Products.

 

(iii)                            As to any particular Arena Patent in a country
or jurisdiction, J&J may elect, in writing to Arena,
*****************************************************
***************************************************, in which case such Arena
Patent will be excluded from the scope of all license rights granted to J&J
under Section 5.1, and J&J will lose all rights in the applicable country or
jurisdiction under such Arena Patent and with regards to any Active Compound
claimed or covered by such Arena Patent and such Arena Patent will not be
considered in determining whether or not royalties are owed to Arena by J&J
based on Net Sales in the applicable country or jurisdiction.

 

(b)                                  J&J Patents.

 

(i)                                    J&J will be solely responsible (except as
otherwise provided in Section 11.6(b)(viii)) for the preparation, filing,
prosecution and maintenance of, and conducting or defending any interferences or
similar proceedings and in obtaining and maintaining any patent extensions,
supplementary protection certificates and the like with respect to, the J&J
Patents (“J&J Patent Prosecution”), at J&J’s sole expense.  As to all J&J
Patents that claim an Active Compound or its manufacture or use, or that relate
to 19AJ or its use in discovering modulators of 19AJ or in treating diseases or
conditions (each, a “J&J Compound Patent”), J&J

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

31

--------------------------------------------------------------------------------


 

will keep Arena informed of the progress with regard to all activities relating
to the J&J Patent Prosecution of the J&J Compound Patents, including providing
to Arena copies of all proposed filings and patent office responses and of all
office actions and other material communications from patent offices relating to
such prosecution efforts a reasonable time in advance of any proposed filing or
required response, and Arena will have the right to comment on any such filings
and responses.  J&J will consider in good faith the timely received requests and
suggestions of Arena with respect to such filings or responses and Arena’s
strategies for J&J Patent Prosecution.

 

(ii)                                If J&J intends to abandon any J&J Compound
Patent, and J&J is not abandoning such J&J Compound Patent in favor of another
J&J Compound Patent, J&J shall provide reasonable prior written notice to Arena
of such intention to abandon (which notice shall, in any event, be given no
later than 60 days prior to the next deadline for any action that may be taken
with respect to such J&J Compound Patent with the U.S. Patent & Trademark Office
or any foreign patent office) and provide Arena the opportunity to assume
responsibility for prosecuting and maintaining such J&J Compound Patent.

 

(c)                                  Joint Patents.  Arena will have the sole
responsible for the preparation, filing, prosecution and maintenance and
conducting or defending any interferences or similar proceedings and in
obtaining and maintaining any patent extensions, supplementary protection
certificates and the like with respect to the Arena Joint Patents.  J&J will
have the sole responsible for the preparation, filing, prosecution and
maintenance and conducting or defending any interferences or similar proceedings
and in obtaining and maintaining any patent extensions, supplementary protection
certificates and the like with respect to the J&J Joint Patents.  The Party
conducing the Joint Patent Prosecution of a Joint Patent will consult with the
other Party as to the prosecution strategy and will keep such Party informed as
to the progress and all activities relating to the Joint Patent Prosecution,
including providing to the Party copies of all proposed filings and patent
office responses and of all office actions and other material communications
from patent offices relating to such prosecution efforts a reasonable time in
advance of any proposed filing or required response, and such Party will have
the right to comment on any such filings and responses.  The prosecuting Party
will consider in good faith the requests and suggestions of the other Party with
respect to such filings or responses and the strategies and activities relating
to such Joint Patent Prosecution.  If the prosecuting Party intends to abandon
any Joint Patent that it is responsible for, such Party will provide reasonable
prior written notice to the other Party of such intention to abandon or decline
responsibility (which notice will, in any event, be given no later than 60 days
prior to the next deadline for any action that may be taken with respect to such
Joint Patent with the U.S. Patent & Trademark Office or any foreign patent
office), and the other Party will have the right, at its expense, to prepare,
file, prosecute, and maintain such Joint Patent.  Except as set forth below,
*********************** *********** **************************************.  As
to any particular Joint Patent in a country or jurisdiction that
*********************************************************** for the ongoing
prosecution and/or maintenance of such Joint Patent, such Joint Patent will be
excluded from the scope of all license rights granted to J&J under Section 5.1,
J&J will effect the assignment of all of its right, title and interest in such
Joint Patent to Arena by executing all necessary documents, and J&J will lose
all rights in the applicable country or jurisdiction under such Joint Patent.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

32

--------------------------------------------------------------------------------


 

8.3                               Cooperation of the Parties.  Each Party agrees
to use reasonable efforts to cooperate with the other Party in the preparation,
filing, prosecution and maintenance of and conducting or defending any
interferences or similar proceedings with respect to any Patents covered under
this Agreement and in obtaining and maintaining any patent extensions,
supplementary protection certificates and the like with respect to any Patent
claiming a Collaboration Product being developed or commercialized by J&J in
accordance with this Agreement.  Such cooperation includes, but is not limited
to:

 

(a)                                  executing all papers and instruments, or
requiring its (and its Affiliates’) employees or contractors, to execute such
papers and instruments, so as to effectuate the ownership of Inventions set
forth in Section 8.1, and Patents claiming or disclosing such Inventions, and to
enable the other Party to apply for and to prosecute patent applications in any
country; and

 

(b)                                  promptly informing the other Party of any
matters coming to such Party’s attention that may affect the preparation,
filing, prosecution or maintenance of or conducting or defending any
interferences or similar proceedings with respect to any such Patents.

 

8.4                               Infringement by Third Parties.  Arena and J&J
will promptly notify the other in writing of any alleged or threatened
infringement or challenge to the validity or enforceability of any Arena Patent,
J&J Patent or Joint Patent of which they become aware.  Both Parties will use
their diligent efforts in cooperating with each other to terminate such
infringement or challenge without litigation.  Arena will have the sole and
exclusive right to defend or otherwise respond to any alleged invalidity or
unenforceability of Arena Patents.

 

(a)                                  Arena Patents – Field Infringement.  With
respect to infringement of an Arena Patent by the manufacture, use or sale by a
Third Party of a compound that is a Selected Compound, which manufacture, use or
sale is likely to have a material adverse effect on current or future sales of
any Development Compound or Collaboration Product being researched, developed or
commercialized by J&J or its Affiliate or Sublicensee (a “Field Infringement”),
J&J may request that Arena bring an action or suit with respect to such Field
Infringement.  If J&J makes such request, Arena shall promptly initiate and
conduct such action, using counsel mutually agreed to by the Parties, and
*********************************************************
*******************************************************************************
*********************** *******************************.  If requested by J&J in
writing, Arena will include J&J as a party, or, if Arena fails to do so, J&J may
intervene as a party, in such action or suit, to the extent permitted by law,
and in such regard may have counsel of its choosing and at its expense to
represent J&J’s interest in such action or suit, but Arena will control the
conduct of the action or suit, and J&J shall not bring any claim against Arena
based on the conduct of such action or suit.  If Arena does not receive any such
request from J&J within sixty (60) days after the Parties first are aware of
such Field Infringement, then Arena may, at its discretion, choose to bring an
action or suit at Arena’s own expense.  In any such action or suit brought by
Arena, J&J will have the right, at its own expense, to be represented in any
such action by counsel of its own choice, but shall not have any right to
control or interfere with Arena’s conduct of the suit or action.  In no event
shall J&J notify any Third Party of any alleged Field Infringement or bring any
suit or other action against any Third Party seeking to enforce any Arena

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

33

--------------------------------------------------------------------------------


 

Patents against any alleged Field Infringement (or otherwise), without first
obtaining Arena’s prior written consent.

 

(b)                                  J&J Patents.  J&J will have the sole right
to bring and control any action or proceeding with respect to infringement of
any J&J Patent at its own expense and by counsel of its own choice.

 

(c)                                  Joint Patents.  Except as otherwise
provided below or as agreed by the Parties in writing, Arena will have the sole
right to bring and control any action or proceeding with respect to infringement
of any Arena Joint Patent.   If such infringement is a Field Infringement, Arena
will bring such action or suit if so requested by J&J in writing within 60 days
of becoming aware of such Field Infringement, using counsel mutually agreed to
the Parties, and ***************************************
************************************* **********.  J&J will have the right, at
its own expense, to be represented in any such action by counsel of its own
choice, but shall not have any right to control or interfere with Arena’s
conduct of the suit or action.  J&J will have the sole right to bring and
control any action or proceeding with respect to a Field Infringement of any J&J
Joint Patent.   For any infringement of a Joint Patent that is not a Field
Infringement, the Parties will discuss and agree in good faith on the
appropriate actions to be brought to deal with such infringement, and the terms
of any such action including the sharing of costs for bringing such action and
of any recovery from such action.

 

(d)                                  Cooperation; Recovery.  If a Party brings
an infringement action in accordance with this Section 8.4, the other Party will
cooperate fully, including, if required to bring such action, furnishing a power
of attorney or being named as a Party plaintiff in the action.  Except as
otherwise agreed to by the Parties
*************************************************
******************************************************************************************************
********************************************************************************************
*******************************************************************************************************
****************************************************************************************************
********************************************************
********************************************** ********************************
***********************************************************************
*************.  Arena will have the sole right to bring and control, and to
retain all recovery from, any action or proceeding with respect to infringement
of any Arena Patent at its own expense and by counsel of its own choice with
respect to any activities by a Third Party that are not Field Infringements.

 

8.5                               Infringement of Third Party Rights.  Each
Party will promptly notify the other in writing of any allegation or claims by a
Third Party that the activity of either of the Parties pursuant to this
Agreement infringes or may infringe the intellectual property rights of such
Third Party.  The Parties will meet and discuss in good faith the appropriate
steps to respond to any such allegations or claims, but the foregoing will not
impede in any way the right of a Party to defend itself against legal actions. 
In the event that a Third Party brings an action for infringement against J&J
for infringement of one or more claims covering the manufacture, sale

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

34

--------------------------------------------------------------------------------


 

or importation of a Development Compound in a Collaboration Product, and
*********************************************
************************************************************************************************
*************************************************************************************************
***********************************************************************.

 

8.6                               Cooperation by J&J and Arena in Patent and
Regulatory Filings.  The Parties shall cooperate in order to avoid loss of any
rights that may otherwise be available to the Parties under the U.S. Drug Price
Competition and Patent Term Restoration Act of 1984, the Supplementary
Certificate of Protection of the Member States of the European Union and other
similar measures in any other country.  Without limiting the foregoing, J&J
shall notify Arena upon receipt of Regulatory Approval to market a Collaboration
Compound or Collaboration Product in the United States, and timely supply Arena
with all information necessary to file an application for patent term extension
for a relevant Arena Patent, within the sixty (60) calendar day period following
Regulatory Approval.  Arena agrees to timely file any such application, unless
it reasonably objects to seeking such extension for such Patent (in which case
the dispute shall be resolved pursuant to Article 13).  The obligations set
forth in this Section shall apply with respect to patent term extensions, or the
equivalent, in any other country.  Any application for patent term extension in
the United States shall be made by the Party who Controls the relevant patent.

 

9.                                      REPRESENTATIONS, WARRANTIES, AND
COVENANTS

 

9.1                               Mutual Representations and Warranties.  Each
Party represents and warrants to the other that: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof; (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action; and
(c) this Agreement is legally binding upon it, enforceable in accordance with
its terms, and does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a Party or by which it may be
bound, nor violate any material law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

9.2                               Arena IP Warranties.   Arena represents and
warrants to J&J as of the Effective Date that:

 

(a)                                  To Arena’s knowledge after reasonable
investigation, Exhibit C is accurate and complete and identifies all Patents
rights owned by or licensed to Arena as of the Effective Date that specifically
claim the manufacture, use or sale of 19AJ *****************
*****************************************************************************
****************************************** identified by Arena as of the
Effective Date;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

35

--------------------------------------------------------------------------------


 

(b)                                  it has disclosed to J&J all Third Party
Patents of which Arena has knowledge as of the Effective Date that Arena
believes are relevant to Arena’s and/or J&J’s freedom-to-operate with respect to
the use of the Arena Technology as contemplated under this Agreement and/or the
discovery, development or commercialization of Active Compounds; and

 

(c)                                  it has not granted any right, license or
interest in or to the Arena Technology that is in conflict with the rights and
licenses granted to J&J under this Agreement.

 

9.3                               Disclaimer.  Except as expressly set forth
herein, THE TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY
HEREUNDER ARE PROVIDED “AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT
THERETO.  Without limiting the generality of the foregoing, each Party expressly
does not warrant, and disclaims any warranties with regards to:  (a) the success
of any study or test commenced under the Research Program, (b) the safety or
usefulness for any purpose of the technology or materials, including any Active
Compounds, it provides or discovers under this Agreement; and/or (c) the
validity, enforceability, or non-infringement of any intellectual property
rights or technology it provides or licenses to the other Party under this
Agreement.

 

9.4                               Limitation of Liability.  EXCEPT FOR LIABILITY
FOR BREACH OF ARTICLE 10, NEITHER PARTY WILL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided,
however, that this Section 9.4 will not be construed to limit either Party’s
indemnification obligations under Article 12.

 

9.5                               Covenants of the Parties

 

(a)                                  Throughout the term of this Agreement,
Arena and J&J will comply (and will cause their Affiliates and Sublicensees to
comply) in all material respects with all applicable laws and regulations
concerning the manufacture, use and sale of the Selected Compounds and the
Collaboration Products.

 

(b)                                  Each of the Parties will, at the reasonable
request of the other Party, use reasonable efforts to execute and deliver any
further or additional instruments or documents, and to perform any other acts,
as are necessary in order to effectuate and carry out the terms of this
Agreement, but provided that the foregoing shall not be interpreted to require
such Party to incur any additional expenses or grant any other rights to the
other Party, other than rights expressly granted elsewhere in the Agreement.

 

36

--------------------------------------------------------------------------------


 

10.                               CONFIDENTIALITY

 

10.1                        Confidential Information.  Except to the extent
expressly authorized by this Agreement or otherwise provided herein or agreed in
writing by the Parties, each Party agrees that, during the Term and for five
years thereafter, the receiving Party and its Affiliates and sublicensees will
keep confidential and will not publish or otherwise disclose and will not use
for any purpose other than as expressly permitted in this Agreement any
Information furnished to it or its Affiliates by the other Party pursuant to
this Agreement (collectively, “Confidential Information” of the disclosing
Party).  Each Party may use such Confidential Information of the other Party
only to the extent required to accomplish the purposes of this Agreement or
exercise its rights under the licenses granted to it under this Agreement.  Each
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own, but in no event less than
reasonable care, to ensure that its and its Affiliates’ and sublicensees’
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information.  Each Party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
Confidential Information.  The Parties further acknowledge that each Party has
disclosed to the other Party (or its Affiliates), prior to the Effective Date,
certain confidential Information pursuant to non-disclosure and/or material
transfer agreements entered into between the Parties (or a Party’s Affiliates),
that limit the disclosure and use of such Information by the receiving Party. 
The Parties hereby agree that any such confidential Information earlier
disclosed by one Party to the other (or its Affiliates) under such earlier
agreements will be deemed to be the Confidential Information of the disclosing
Party and subject to all the terms of this Article 10, as well as the additional
terms covering such Information (if any) under the earlier agreements.

 

10.2                        Exceptions.  The obligations of non-disclosure and
non-use under Section 10.1 will not apply as to particular Confidential
Information of a disclosing Party to the extent that the receiving Party can
prove by competent written evidence that such Confidential Information: (a) is
at the time of receipt, or thereafter becomes, through no act or failure to act
on the part of the receiving Party, generally known or available; (b) is known
by the receiving Party at the time of receiving such Information, as evidenced
by its records; (c) is hereafter furnished to the receiving Party by a Third
Party, as a matter of right and without restriction on disclosure; (d) is
independently discovered or developed by the receiving Party without reference
to Confidential Information belonging to the disclosing Party; or (e) is the
subject of a written permission to disclose provided by the disclosing Party.

 

10.3                        Authorized Disclosure.  Each Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is reasonably necessary in the following instances:

 

(a)                                  filing or prosecuting Patents as permitted
by this Agreement;

 

(b)                                  regulatory filings for Collaboration
Products such Party has a license or right to develop hereunder;

 

(c)                                  prosecuting or defending litigation as
permitted by this Agreement;

 

37

--------------------------------------------------------------------------------


 

(d)                                  complying with applicable court orders or
governmental regulations;

 

(e)                                  disclosure to Affiliates, sublicensees,
employees, consultants, or agents on a need to know basis and only for purposes
of performance of such Party’s obligations under this Agrement, and provided, in
each case, that any such Affiliate, Sublicensee, employee, consultant or agent
agrees to be bound by similar terms of written confidentiality and non-use at
least equivalent in scope to those set forth in this Article 10; or

 

(f)                                    disclosure to existing or potential Third
Party investors, merger partners, acquirors, and professional advisors
(including lawyers, accountants, and investment bankers) in the context of a
potential transaction, provided, that any such Third Party agrees to be bound by
similar terms of confidentiality and non-use at least equivalent in scope to
those set forth in this Article 10.

 

Notwithstanding the foregoing, (1) in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 10.3(b), (c) or (d), it will, except where impracticable, give
reasonable advance notice to the other Party of such disclosure and use
reasonable efforts to secure, or to assist the other Party in securing,
confidential treatment of and/or a protective order regarding such Information,
and (2) any disclosure by Arena under 10.3(e) to sublicensees, consultants or
agents may only be made following consultation with and permission from J&J
(such permission not to be unreasonably withheld) as to the form and content of
such disclosure.  The Parties will consult with each other on the provisions of
this Agreement to be redacted in any filings made by the Parties with the
Securities and Exchange Commission or as otherwise required by law.

 

10.4                        Publications.

 

(a)                                  If either Party seeks to publish any
Information relating to the results of work conducted under this Agreement,
which utilizes data generated from the Research Program and/or includes
Confidential Information of the other Party or relates in any way to an Active
Compound (prior to the first anniversary of the end of the Research Term), or to
a Selected Compound or Collaboration Product (after the first anniversary of the
end of the Research Term), that Party will provide the other Party the material
proposed for disclosure or publication, such as by oral presentation, manuscript
or abstract, and the other Party will have the right to review and comment on
all such material.  The Parties will reasonably agree on the content of any such
publication, except that J&J shall be free to publish the results of and/or
Information concerning development of a Development Compound in Phase IIb Trials
or later stage trials subject to subclause (b) below.

 

(b)                                  If J&J seeks to publish any Information
relating to the results of work conducted under this Agreement concerning
development of a Development Compound in Phase IIb Trials or later stage trials
or commercialization of a Collaboration Product, which Information or
publication includes Confidential Information of Arena, J&J will deliver a
complete copy to Arena at least 45 days prior to submitting the material to a
publisher or initiating any other disclosure.  Arena will review any such
material and give its comments to J&J as soon as practicable and will give
written notice whether it authorizes the disclosure of its Confidential
Information or requests deletion of Arena Confidential Information and/or other

 

38

--------------------------------------------------------------------------------


 

comments regarding the disclosure.   J&J will comply with any request of Arena
to delete references to Arena’s Confidential Information and will reasonably
consider any other comments.

 

(c)                                  J&J agrees, at Arena’s request, to delay
any submission for publication or other public disclosure regarding results of
work conducted under this Agreement, which utilizes data generated from the
Research Program or relates in any way to an Active Compound, a Collaboration
Compound or a Collaboration Product, and other information regarding the
Research Program, including oral presentations and abstracts, for a period of up
to an additional 90 days for the purpose of preparing and filing appropriate
patent applications.

 

10.5                        Publicity.  Arena may issue a press release
announcing the execution of this Agreement, the text of which will be mutually
agreed upon in advance by the Parties promptly after the Effective Date and
acting reasonably.  In the event that either Party desires to issue subsequent
press releases relating to this Agreement or activities under this Agreement
that disclose Information materially different from the Information in the text
set forth in such initial press release, or in any subsequent authorized press
release, such Party agrees to obtain the other Party’s written permission with
respect to the text and timing of such press releases prior to the issuance
thereof, provided that such other Party may not unreasonably withhold consent to
such releases, and that each Party may make any governmental filings and public
disclosures as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure.  In addition, following the initial (or any subsequent) press
release announcing this Agreement or any activity under the Agreement, each
Party will be free to disclose, without the other Party’s prior written consent,
the existence of this Agreement and the identity of J&J and those terms of this
Agreement or activities which have already been publicly disclosed in accordance
herewith.  Arena will have the right to make disclosures as necessary to comply
with law and regulations, and will also be able to disclose specific sections or
provisions of this Agreement to prospective merger partners or acquirers to the
extent such disclosure is needed in connection with the proposed transaction,
and such party agrees to keep the disclosed information in confidence.  Arena
will also be able to disclose specific sections or provisions of this Agreement
relating to the ownership and control of intellectual property rights to
prospective licensee to the extent such disclosure is needed in connection with
the proposed transaction, and such party agrees to keep the disclosed
information in confidence.

 

10.6                        Residual Information.  Notwithstanding the foregoing
restrictions, but subject to the other limitations set forth in this
Section 10.6, an employee of receiving Party shall not be prevented from using
unintentionally the residuals (as defined below) remaining in such person’s
memory from access to or work with the Confidential Information of the
disclosing Party.  The term “residuals” means Information in intangible form
that is incidentally and unintentionally retained in the memory of a persons who
have had access to the Information, and where the source of the Information has
become remote (e.g., as a result of the passage of time or the person’s
subsequent exposure to Information of a similar nature from other sources) such
that the person can no longer identify the Information’s confidential source at
the relevant time; provided, however, that no license to any patent or copyright
of the disclosing Party is or shall be deemed granted under this Section.  The
term “residuals” shall not cover any Information that is known to be in tangible
form, or which a reasonable person should be able to identify as the

 

39

--------------------------------------------------------------------------------


 

proprietary information of the disclosing Party, such as specific assays,
protocols, methods of identifying Active Compounds, or the structure or
composition of compounds.

 

11.                               TERM AND TERMINATION

 

11.1                        Term of Agreement.  The term of this Agreement (the
“Term”) will commence on the Effective Date and continue until expiration of
this Agreement upon the expiration or termination of all payment obligations of
J&J under this Agreement, or upon earlier termination of this Agreement pursuant
to Section 11.2, 11.3, 11.4, 11.5, 13.4 or 14.10.

 

11.2                        Termination for Cause.  Each Party will have the
right to terminate this Agreement upon 60 days’ prior written notice to the
other Party upon the breach by such other Party of any material provision of
this Agreement provided that such notice has given detail of the basis for the
breach and the breaching Party has not cured such breach within the 60-day
period following such written notice.  The right of a Party to terminate this
Agreement under this Section, and the notice period for such termination, will
be tolled during the period of any arbitration or judicial proceeding that is
invoked to resolve the issue of whether the alleged breaching Party has in fact
committed a material breach of this Agreement, or whether such Party has cured
such breach.

 

11.3                        Termination by J&J Without Cause During The Research
Term.  At any time during the Research Term, J&J may terminate this Agreement by
providing Arena at least 60 days prior written notice, provided, however, that
if J&J terminates before making all payments that would be owed to Arena under
Section 6.2 prior to the end of the original Research Term (i.e., absent such
early termination), it agrees to pay Arena within 20 Business Days of such
termination an amount equal to the total of all such remaining research funding
under Section 6.2 that would have been due Arena assuming J&J had not terminated
the Agreement prior to the end of the Research Term.

 

11.4                        Termination by J&J Without Cause After The End of
the Research Term.  At any time after the end of the Research Term, J&J may
terminate this Agreement by providing Arena at least 60 days prior written
notice.

 

11.5                        Termination by J&J As A Result Of Arena Change of
Control.  If an Arena Change of Control occurs during the Research Term, J&J may
terminate the Agreement, or in the alternative may terminate early the Research
Program, on sixty days prior written notice, and in such event J&J shall not
have any obligation to pay Arena any remaining research funding that would have
been due, after the effective date of such termination, if it had not terminated
prior to the end of the Research Term.  If J&J terminates the Research Program
early, but not the entire Agreement, under this Section, then the Parties will
use diligent efforts to wind down the Research efforts of Arena by the effective
date of such termination, and the Agreement shall continue in all other aspects
with the Research Term being deemed ended as of the effective date of such
termination.  For the purposes of this Section 11.5:

 

“Arena Change of Control” means any transaction or series of related
transactions in which a Major Health Care Company acquires or becomes the
beneficial owner of (i) more than fifty-one percent (51%) of the outstanding
voting securities of Arena or the surviving entity,

 

40

--------------------------------------------------------------------------------


 

whether by merger, consolidation, reorganization, tender offer or similar means,
or (ii) all or substantially all of the assets of Arena.

 

“Major Health Care Company” shall mean a Third Party pharmaceutical or
biotechnology company (including a “group” within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934 but excluding J&J and
any affiliates of J&J) whose worldwide net sales of human pharmaceutical
products, including consumer over-the-counter pharmaceutical products, in the
most recently completed fiscal year for which audited financial statements are
publicly available at the time such Change of Control occurs, causes such
company (or group) to rank within the top *********** companies as reported in
such financial statements, or if such information is not publicly available, as
appropriately provided by Arena.

 

11.6                        Effect of Termination; Surviving Obligations.

 

(a)                                  Upon termination of this Agreement, except
as otherwise provided in subsection (b) below:

 

(i)                                    all rights under the licenses granted by
either Party to the other under this Agreement, if then in effect, will
automatically terminate and revert to the granting Party; and

 

(ii)                                the other rights and obligations of each
Party will terminate, except as otherwise provided in Section (c) below.

 

(b)                                  Upon termination of this Agreement by Arena
pursuant to Section 13.4 (for breach of diligence) or 14.10 or under
Section 11.2, or by J&J under Section 11.2, 11.3, 11.4, 11.5 or 14.10:

 

(i)                                    all rights under the licenses granted by
either Party to the other under Article 5, if then in effect, will automatically
terminate and revert to the granting Party, except as otherwise provided in this
Section 11.6(b) below, and any and all Selected Compounds terminate and revert
to being solely Active Compounds;

 

(ii)                                the other rights and obligations of each
Party will terminate, except as otherwise provided in Section (c) below;

 

(iii)                            J&J is automatically deemed to grant to Arena
the worldwide, exclusive (even as to J&J), irrevocable, perpetual, fully
–paid-up license with the right to sublicense to its and its Affiliates’ entire
right and interest in all Collaboration Inventions to the extent that they
relate to Active Compounds, or 19AJ and modulators of 19AJ, and Joint Patents to
the extent that they relate to Active Compounds (including their development,
manufacture or use), or 19AJ and modulators of 19AJ, including research results,
clinical trial data, and regulatory information solely to allow Arena, its
assigns, Affiliates or sublicensees, to make, have made, use, sell, have sold,
offer for sale and import products containing Active Compounds (including all
Collaboration Products) in the Field;

 

(iv)                               J&J will promptly deliver and assign to Arena
all of its right, title and interest in and to all regulatory filings and
applications and Regulatory Approvals relating to

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

41

--------------------------------------------------------------------------------


 

Collaboration Products, including INDs, NDAs, drug dossiers, DMFs, CMC sections,
and master files with respect to Active Compounds and Collaboration Products and
all Regulatory Approvals, and take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to Arena;

 

(v)                                   J&J is automatically deemed to grant to
Arena the worldwide, exclusive (even as to J&J), irrevocable, perpetual, fully
paid license, with the right to sublicense, under the J&J Technology, but
excluding the Proprietary Delivery Technology as defined below, to make, have
made, use, sell, have sold, offer for sale and import products containing Active
Compounds in the Field;  as used in this subclause (v), the term “Proprietary
Delivery Technology” means Patents or trade secrets that are Controlled by J&J
and cover or claim proprietary formulation or delivery technologies, devices or
methods (including but not limited to methods of treating or preventing diseases
or conditions in mammals) that were developed independent of the Research
Program or activities under the Agreement and are broadly applicable to use with
pharmaceutical agents other than the Active Compounds;

 

(vi)                               if such termination of this Agreement by
Arena pursuant to Section 13.4 (for breach of diligence) or 14.10 or under
Section 11.2, or by J&J under Section 11.2, 11.3, 11.4, 11.5 or 14.10 occurs
after dosing of the first patient in a Phase IIa Clinical Trial, Arena shall
have the option to obtain a worldwide, exclusive (even as to J&J), irrevocable,
perpetual license, with the right to sublicense, under the Proprietary Delivery
Technology, solely to make, have made, use, sell, have sold, offer for sale and
import products containing whatever Active Compound or Active Compounds were
undergoing or had undergone (as a Selected Compound) such Phase IIa Clinical
Trial in the Field, and Arena shall pay to J&J royalties equal to three percent
(3%) of the net sales by Arena, its Affiliates or sublicensees of products
covered under such Proprietary Delivery Technology as the sole consideration for
such license (and where such “net sales” shall be defined in the equivalent
manner as “Net Sales” in Article 1 for sales of Collaboration Products by J&J);

 

(vii)                           J&J covenants to Arena that J&J and its
Affiliates and Sublicensees will not develop, promote, market or sell any
compound that has been discovered or identified as an Active Compound, or has
otherwise become known to J&J or its Affiliate as an Active Compound, or any
product containing such an Active Compound; and

 

(viii)                       If J&J intends to abandon or not maintain any J&J
Patent or Joint Patent that claims an Active Compound or its manufacture or use
or that claims 19AJ or its use in discovering modulators or in a method of
treatment, J&J will provide reasonable prior written notice to Arena of such
intention to abandon (which notice will, in any event, be given no later than
60 days prior to the next deadline for any action that may be taken with respect
to such Joint Patent with the U.S. Patent & Trademark Office or any foreign
patent office) and Arena may then assume the J&J Patent Prosecution with respect
to such J&J Patent or Joint Patent.

 

(c)                                  Expiration or termination of this Agreement
will not relieve the Parties of any obligation accruing prior to such expiration
or termination.  The obligations and rights of the

 

42

--------------------------------------------------------------------------------


 

Parties under the following provisions of this Agreement will survive expiration
or termination of this Agreement:

 

Sections 5.2, 7.3, 7.4, 7.5, 8.1, 8.3(a), 9.3, 9.4, 10.1, 10.2, 10.3, 10.4,
10.6, 14.1 and 14.2 and Articles 1, 11, 12, 13 and 14 of Agreement.

 

(d)                                  Within 30 days following the expiration or
termination of this Agreement, except to the extent and for so long as a Party
retains license rights under Sections 11.6(a) or (b), each Party will deliver to
the other Party any and all Confidential Information of the other Party in its
possession or at the other Party’s option, will destroy such Confidential
Information and will certify to the other party in writing that it has so
destroyed such Confidential Information.

 

11.7                        Exercise of Right to Terminate.  The use by either
Party hereto of a termination right provided for under this Agreement will not
in and of itself give rise to the payment of damages or any other form of
compensation or relief to the other Party with respect thereto.

 

11.8                        Damages; Relief.  Subject to Sections 9.4 and 11.7
above, termination of this Agreement will not preclude either Party from
claiming or seeking or being entitled to any other damages, compensation or
relief that it may be entitled to which accrued prior to such termination based
on the Agreement.

 

11.9                        Rights in Bankruptcy.

 

(a)                                  It is the intention of J&J and Arena that
J&J’s rights under this Agreement will remain in place if Arena files a petition
in bankruptcy, is adjudicated as bankrupt or files a petition or otherwise seeks
relief under any bankruptcy, insolvency or reorganization statue or proceeding,
or a petition in bankruptcy is filed against it or is not dismissed within 60
days, or it becomes insolvent or makes an assignment for the benefit of
creditors or a custodian, receiver or trustee is appointed for it or a
substantial portion of its business or assets or admits in writing its inability
to pay its debts as they become due (each a “Bankruptcy Event”).  It is the
intention of J&J and Arena that J&J’s exclusive rights and licenses to
commercialize and market Active Compounds and Collaboration Products in the
Territory continue, without impairment, if and after any Bankruptcy Event.  To
that end, J&J may make direct arrangement with Arena’s suppliers to obtain the
Compound, and any related testing or other services, and to continue developing
and commercializing Products.

 

(b)                                  All rights and licenses granted under or
pursuant to this Agreement by J&J or Arena are, and will otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code.  The Parties agree that the Parties, as licensees of such
rights under this Agreement, will retain and may fully exercise all of their
rights and elections under the U.S. Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
either Party under the U.S. Bankruptcy Code, the Party hereto that is not a
Party to such proceeding will be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in their
possession, will be promptly delivered to them (i) upon any such commencement of
a bankruptcy proceeding upon their written request

 

43

--------------------------------------------------------------------------------


 

therefor, unless the Party subject to such proceeding elects to continue to
perform all of its obligations under this Agreement, or (ii) if not delivered
under (i) above, following the rejection of this Agreement by or on behalf of
the Party subject to such proceeding upon written request therefor by the
non-subject Party.

 

(c)                                  If, under the Bankruptcy Code or successor
similar law, a trustee in bankruptcy of Arena, or Arena, as debtor, desires to
assign this Agreement to a Third Party in accordance with the Bankruptcy Code,
the trustee or Arena, as the case may be (in either case, the “Debtor”), will
notify J&J.  The notice will set out the name and address of the proposed
assignee, the proposed consideration for the assignment and all other relevant
data about the proposed assignment.  Nothing in this Section 11.8 is intended to
impair any rights which J&J may have as a creditor in the bankruptcy proceeding.

 

12.                               INDEMNIFICATION

 

12.1                        Indemnification by Arena.  Arena hereby agrees to
save, defend and hold J&J and its Affiliates and their respective directors,
officers, employees and agents (each, a “J&J Indemnitee”) harmless from and
against any and all claims, suits, actions, demands, liabilities, damages,
expenses and/or loss, including reasonable legal expense and attorneys’ fees
(collectively, “Losses”), to which any J&J Indemnitee may become subject to the
extent such Losses result from any claim, demand, action or other proceeding
against the J&J Indemnitee by any Third Party to the extent based upon: (i) the
practice by Arena of any license granted by J&J under this Agreement, (ii) the
manufacture, use, handling, storage, sale or other disposition of any
Collaboration Product by Arena, its Affiliates or sublicensees (other than J&J,
its Affiliates and their respective Sublicensees), or (iii) the breach by Arena
of any warranty, representation, covenant or agreement made by Arena in this
Agreement; except, in each case, to the extent such Losses result from the
negligence or willful misconduct of any J&J Indemnitee or the breach by J&J of
any warranty, representation, covenant or agreement made by J&J in this
Agreement.

 

12.2                        Indemnification by J&J.  J&J hereby agrees to save,
defend and hold Arena and its Affiliates and their respective directors,
officers, employees and agents (each, a “Arena Indemnitee”) harmless from and
against any and all Losses to which any Arena Indemnitee may become subject to
the extent such Losses result from any claim, demand, action or other proceeding
against the Arena Indemnitee by any Third Party to the extent based upon:
(i) the practice by J&J (or its Affiliate or Sublicensee) of any license rights
granted by Arena under this Agreement, (ii) the manufacture, use, handling,
storage, sale or other disposition of any Collaboration Product by J&J, its
Affiliates or any of their respective Sublicensees, or (iii) the breach by J&J
of any warranty, representation, covenant or agreement made by J&J in this
Agreement; except, in each case, to the extent such Losses result from the
negligence or willful misconduct of any Arena Indemnitee or the breach by Arena
of any warranty, representation, covenant or agreement made by Arena in this
Agreement.

 

12.3                        Control of Defense.  Any entity entitled to
indemnification under this Article 12 will give notice to the indemnifying Party
of any Losses that may be subject to indemnification, promptly after learning of
such Losses, and the indemnifying Party will assume the defense of such Losses
with counsel reasonably satisfactory to the indemnified Party.  If such defense
is assumed by the indemnifying Party with counsel so selected, the indemnifying
Party will not be

 

44

--------------------------------------------------------------------------------


 

subject to any liability for any settlement of such Losses made by the
indemnified Party without its consent (but such consent will not be unreasonably
withheld or delayed), and will not be obligated to pay the fees and expenses of
any separate counsel retained by the indemnified Party with respect to such
Losses.

 

12.4                        Insurance.  J&J, at its own expense, will maintain
product liability insurance (or self-insure) in an amount consistent with
industry standards during the Term of this Agreement and will name Arena as an
additional insured with respect to such insurance.  J&J will provide a
certificate of insurance (or evidence of self-insurance) evidencing such
coverage to Arena upon request.  Arena agrees during the term of the Agreement
and for a period of at least three (3) years thereafter to maintain (a) workers’
compensation insurance for all of its employees, the limits of which shall be as
required under statute; and (b) commercial general liability insurance on a
claims made basis having limits of not less than $5,000,000 in the aggregate and
$1,000,000 per occurrence.

 

13.                               DISPUTE RESOLUTION

 

13.1                        Discussion by Senior Executives.  If there is a
matter for which the JSC is unable to reach a decision (except for those matters
for which this Agreement provides that J&J will have the final decision
authority), or if any other dispute or issue (including any claim or controversy
arising from or related in any way to this Agreement or the interpretation,
application, breach, termination or validity thereof, including any claim of
inducement of this Agreement by fraud or otherwise) arises between the Parties
under this Agreement, such matter, dispute or issue will be referred to the
Chief Executive Officer of Arena and the Company Group Chairman of J&J (or the
senior officer of one of the applicable pharma-group Affiliate that is involved
in the specific dispute or issue based on ongoing involvement in the operations
under the Agreement), for further discussion and resolution.  These individuals
will as soon as practicable meet and attempt in good faith to resolve the
matter, dispute or issue and reach agreement.  These individuals may obtain the
advice of other employees or consultants as they deem necessary or advisable in
order to make the decision.  If these individuals cannot reach agreement as to
the matter, dispute or issue within 30 days of the matter, dispute or issue
being referred to them by either Party in writing, then the matter, dispute or
issue (an “Unresolved Issue”) will be resolved as provided in Section 13.2 or
13.3, as applicable.

 

13.2                        Arbitration.

 

(a)                                  Any Unresolved Issue may be submitted by
either Party for resolution to arbitration pursuant to the rules then pertaining
of the CPR Institute for Dispute Resolution for Non-Administered Arbitration
(available at www.cpradr.org/arb-rules.htm), or successor (“CPR”), except where
those rules conflict with these provisions, in which case these provisions
control.  The arbitration will be held in New York County, New York.  In the
case that no such rules exist, the Parties will in that case agree in good faith
on alternate arbitration rules to govern any arbitration conducted under this
Section 13.2.

 

(b)                                  The panel will consist of three arbitrators
chosen from the CPR Panels of Distinguished Neutrals (or, by agreement, from
another provider of arbitrators) each of whom is a lawyer with at least 15 years
experience with a law firm or corporate law department of over 25

 

45

--------------------------------------------------------------------------------


 

lawyers or who was a judge of a court of general jurisdiction.  If the aggregate
damages sought by the claimant are stated to be less than $5 million, and the
aggregate damages sought by the counterclaimant are stated to be less than $5
million, and neither side seeks equitable relief, then a single arbitrator will
be chosen, having the same qualifications and experience specified above.  Each
arbitrator will be neutral, independent, disinterested, and impartial and will
abide by The CPR-Georgetown Commission Proposed Model Rule for the Lawyer as
Neutral available at www.cpradr.org/cpr-george.html.

 

(c)                                  The parties agree to cooperate (1) to
attempt to select the arbitrator(s) by agreement within 45 days of initiation of
the arbitration, including jointly interviewing the final candidates, (2) to
meet with the arbitrator(s) within 45 days of selection and (3) to agree at that
meeting or before upon procedures for discovery and as to the conduct of the
hearing which will result in the hearing being concluded within no more than
nine (9) months after selection of the arbitrator(s) and in the award being
rendered within 60 days of the conclusion of the hearings, or of any post
hearing briefing, which briefing will be completed by both sides within 45 days
after the conclusion of the hearings.

 

(d)                                  In the event the Parties cannot agree upon
selection of the arbitrator(s), the CPR will select arbitrator(s) as follows:
CPR will provide the parties with a list of no less than 25 proposed arbitrators
(15 if a single arbitrator is to be selected) having the credentials referenced
above.  Within 25 days of receiving such list, the parties will rank at least
65% of the proposed arbitrators on the initial CPR list, after exercising cause
challenges.  The Parties may then interview the five candidates (three if a
single arbitrator is to be selected) with the highest combined rankings, such
interviews to be either in person or, if in-person interviews are impractical,
by telephone, in each case, for no more than one hour each and, following the
interviews, may exercise one peremptory challenge each.  The panel will consist
of the remaining three candidates (or one, if one arbitrator is to be selected)
with the highest combined rankings.  In the event these procedures fail to
result in selection of the required number of arbitrators, CPR will select the
appropriate number of arbitrators from among the members of the various CPR
Panels of Distinguished Neutrals, allowing each side challenges for cause and
three peremptory challenges each.

 

(e)                                  In the event the parties cannot agree upon
procedures for discovery and conduct of the hearing meeting the schedule set
forth in paragraph c above, then the arbitrator(s) will set dates for the
hearing, any post hearing briefing, and the issuance of the award in accord with
the schedule in subclause (c) above.  The arbitrator(s) will provide for
discovery according to those time limits, giving recognition to the
understanding of the parties that they contemplate reasonable discovery,
including document demands and depositions, but that such discovery be limited
so that the schedule may be met.  Multiple hearing days will be scheduled
consecutively to the greatest extent possible.

 

(f)                                    The arbitrator(s) must render their award
by application of the substantive law of New York and are not free to apply
“amiable compositeur” or “natural justice and equity.”  The arbitrator(s) will
render a written opinion setting forth findings of fact and conclusions of law
with the reasons therefor stated.  A transcript of the evidence adduced at the
hearing will be made and will, upon request, be made available to either Party. 
The arbitrator(s) will have power to exclude evidence on grounds of hearsay,
prejudice beyond its probative

 

46

--------------------------------------------------------------------------------


 

value, redundancy, or irrelevance and no award will be overturned by reason of
such ruling on evidence.  To the extent possible, the arbitration hearings and
award will be maintained in confidence.

 

(g)                                 The Parties consent to the jurisdiction of
the Federal District Court for the district in which the arbitration is held for
the enforcement of these provisions and the entry of judgment on any award
rendered hereunder.  Should such court for any reason lack jurisdiction, any
court with jurisdiction will act in the same fashion.

 

(h)                                 In the event the panel’s award exceeds $10
million in monetary damages or includes or consists of equitable relief, or
rejects a claim in excess of that amount or for that relief, then the losing
party may obtain review of the arbitrators’ award or decision by panel of three
appealate arbitrators (the “Appeal Arbitrators”) selected from the CPR Panels of
Distinguished Neutrals by agreement or, failing agreement within seven working
days, pursuant to the selection procedures specified in paragraph d above.  If
CPR cannot provide such services, the parties will together select another
provider of arbitration services that can.  No Appeal Arbitrators will be
selected unless they can commit to rendering a decision within forty five days
following oral argument as provided in paragraph i.  Any such review must be
initiated within thirty (30) days following the rendering of the award
referenced in f above.

 

(i)                                    The Appeal Arbitrators will make the same
review of the arbitration panel’s ruling and its bases that the U.S. Court of
Appeals of the Circuit where the arbitration hearings are held would make of
findings of fact and conclusions of law rendered by a district court after a
bench trial and then modify, vacate or affirm the arbitration panel’s award or
decision accordingly, or remand to the panel for further proceedings.  The
Appeal Arbitrators will consider only the arbitration panel’s findings of fact
and conclusions of law, pertinent portions of the hearing transcript and
evidentiary record as submitted by the parties, opening and reply briefs of the
party pursuing the review, and the answering brief of the opposing party, plus a
total of no more than four (4) hours of oral argument evenly divided between the
parties.  The party seeking review must submit its opening brief and any reply
brief within seventy five (75) and one hundred thirty (130) days, respectively,
following the date of the award under review, whereas the opposing party must
submit its responsive brief within one hundred ten (110) days of that date. 
Oral argument will take place within five (5) months after the date of the award
under review, and the Appeal Arbitrators will render a decision within forty
five (45) days following oral argument.  That decision will be final and not
subject to further review, except pursuant to the Federal Arbitration Act.  The
Party that seeks review under paragraph h and i of the award or decision of the
arbitration panel must pay all of the costs of the Appeal Arbitrators and the
relevant proceeding, but excluding the other Party’s costs and expenses in such
proceeding.

 

(j)                                    EACH PARTY HERETO WAIVES ITS RIGHT TO
TRIAL OF ANY ISSUE BY JURY.

 

(k)                                Each Party has the right before or, if the
arbitrator(s) cannot hear the matter within an acceptable period, during the
arbitration to seek and obtain from the appropriate court provisional remedies
such as attachment, preliminary injunction, replevin, etc. to avoid irreparable
harm, maintain the status quo, or preserve the subject matter of the
arbitration.

 

47

--------------------------------------------------------------------------------


 

13.3                        Notwithstanding anything to the contrary, either
Party may at any time seek to obtain preliminary injunctive relief in equity
from a court of competent jurisdiction with respect to an issue arising under
this Agreement if the rights of such Party would be prejudiced absent such
relief.

 

13.4                        Diligence Disputes; Remedies.  For any Unresolved
Dispute that involves a claim by Arena that J&J has breached its diligence
obligations, under Section 3.7 or 4.2, the arbitrators of such Unresolved
Dispute will, under the arbitration conducted under Section 13.2, determine if
J&J breached such diligence obligations.  If J&J is determined to have breached
its diligence obligation, then Arena will have the right to terminate this
Agreement.

 

14.                               GENERAL PROVISIONS

 

14.1                        Governing Law.  This Agreement will be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without giving effect to any conflicts of laws principles.

 

14.2                        Entire Agreement; Modification.  This Agreement is
both a final expression of the Parties’ agreement and a complete and exclusive
statement with respect to all of its terms.  This Agreement supersedes all prior
and contemporaneous agreements and communications between the Parties, whether
oral, written or otherwise, concerning the subject matter contained herein,
excluding the letter agreement between the Parties dated the Effective Date
approving the initial Research Plan.  No rights or licenses with respect to any
intellectual property of either Party are granted or deemed granted hereunder or
in connection herewith, other than those rights expressly granted in this
Agreement.  This Agreement may only be modified or supplemented in a writing
expressly stated for such purpose and signed by the Parties to this Agreement.

 

14.3                        Relationship of the Parties.  The Parties’
relationship, as established by this Agreement, is solely that of independent
contractors.  This Agreement does not create any partnership, joint venture or
similar business relationship between the Parties.  Neither Party is a legal
representative of the other Party, and neither Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.

 

14.4                        Performance by Affiliates and Sublicensees.  The
Parties recognize that each may perform some or all of its obligations under
this Agreement through Affiliates or Sublicensees, provided, however, that each
Party will remain responsible and be guarantor of the performance by its
Affiliates and will cause its Affiliates and Sublicensees to comply with the
provisions of this Agreement in connection with such performance.  In
particular, if any Affiliate of a Party or a Sublicensee participates in
research under this Agreement or with respect to Products, (a) the restrictions
of this Agreement which apply to the activities of a Party with respect to
Products will apply equally to the activities of such Affiliate and Sublicensee,
and (b) the Party affiliated with such Affiliate or Sublicensee will assure, and
hereby guarantees, that any intellectual property developed by such Affiliate or
Sublicensee will be governed by the provisions of this Agreement (and subject to
the licenses set forth in Article 5) as if such intellectual property had been
developed by the Party.  Any action or omission by a Party’s Affiliate or a
Sublicensee which would, if such action or omission were conducted by the Party,

 

48

--------------------------------------------------------------------------------


 

constitute a breach of the Party’s obligations under this Agreement will
constitute a breach of such obligation by the Party (unless such obligation were
otherwise satisfied by such Party or another of its Affiliates or Sublicensees).

 

14.5                        Non-Waiver.  The failure of a Party to insist upon
strict performance of any provision of this Agreement or to exercise any right
arising out of this Agreement will neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance.  Any waiver by a Party of a particular
provision or right will be in writing, will be as to a particular matter and, if
applicable, for a particular period of time and will be signed by such Party.

 

14.6                        Assignment.  Except as expressly provided hereunder,
neither this Agreement nor any rights or obligations hereunder may be assigned
or otherwise transferred by either Party without the prior written consent of
the other Party (which consent will not be unreasonably withheld); provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent:

 

(a)                                  To its successor in interest in connection
with the transfer or sale of all or substantially all of the business of such
Party to which this Agreement relates, whether by merger, sale of stock, sale of
assets or otherwise, provided that in the event of a transaction (whether this
Agreement is actually assigned or is assumed by the acquiring Party by operation
of law (e.g., in the context of a reverse triangular merger)), intellectual
property rights of the acquiring party to such transaction (if other than one of
the Parties to this Agreement) will not be included in the technology licensed
hereunder; or

 

(b)                                  To an Affiliate, provided that the
assigning Party will remain liable and responsible to the non-assigning Party
hereto for the performance and observance of all such duties and obligations by
such Affiliate.

 

The rights and obligations of the Parties under this Agreement will be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties.  Any assignment not in accordance with this Agreement will be void.

 

14.7                        No Third Party Beneficiaries.  This Agreement is
neither expressly nor impliedly made for the benefit of any Party other than
those executing it.

 

14.8                        Severability.  If, for any reason, any part of this
Agreement is adjudicated invalid, unenforceable or illegal by a court of
competent jurisdiction, all other portions will remain in full force and effect,
and the Parties will use their best efforts to substitute for the invalid,
unenforceable or illegal provision a valid, enforceable and legal provision
which conforms as nearly as possible with the original intent of the Parties.

 

14.9                        Notices.  Any notice to be given under this
Agreement must be in writing and delivered either in person, by registered or
certified mail (postage prepaid) requiring return receipt, or by overnight
courier or facsimile confirmed thereafter by any of the foregoing, to the Party
to be notified at its address(es) given below, or at any address such Party has
previously designated by prior written notice to the other.  Notice will be
deemed sufficiently given for all purposes upon the earliest of:  (a) the date
of actual receipt; (b) if mailed, three days after the

 

49

--------------------------------------------------------------------------------


 

date of postmark; or (c) if delivered by overnight courier, the next business
day the overnight courier regularly makes deliveries.

 

If to J&J, notices must be addressed to:

 

Ortho-McNeil Pharmaceutical, Inc.

1000 U.S. Route 202

Raritan, New Jersey  08869

Attention: Company Group Chairman, North American

Pharmaceuticals

Telephone:  732-524-2904

Facsimile:  732-524-5262

 

With a required copy to:

 

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Attention: General Counsel

Telephone:  732-524-2448

Facsimile:  732-524-2788

 

If to Arena, notices must be addressed to:

 

6166 Nancy Ridge Drive

San Diego, CA

92121

Attention: Chief Executive Officer

Telephone:  858-453-7200, ext 223

Facsimile:  858-677-0065

 

with a copy to:

 

6166 Nancy Ridge Drive

San Diego, CA

92121

Attention: General Counsel

Telephone:  858-453-7200, ext 229

Facsimile: 858-677-0065

 

14.10                 Force Majeure.  Except for the obligation to make payment
when due, each Party will be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such Party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw materials, any strike or labor
disturbance, or any other event similar to those enumerated above.  Such excuse
from liability will be effective only to the extent and duration of the event(s)
causing the failure or delay in performance and provided that the

 

50

--------------------------------------------------------------------------------


 

Party has not caused such event(s) to occur and continues to use diligent, good
faith efforts to avoid the effects of such event and to perform the obligation. 
Notice of a Party’s failure or delay in performance due to force majeure must be
given to the other Party within 10 days after its occurrence.  All delivery
dates under this Agreement that have been affected by force majeure will be
tolled for the duration of such force majeure.  In no event will any Party be
required to prevent or settle any labor disturbance or dispute.  Notwithstanding
the foregoing, should the event(s) of force majeure suffered by a Party extend
beyond a nine-month period, the other Party may then terminate this Agreement by
written notice to the non-performing Party, with the consequences of such
termination as set forth in Section 11.6.

 

14.11                 Interpretation.

 

(a)                                  Captions & Headings.  The captions and
headings of clauses contained in this Agreement preceding the text of the
articles, sections, subsections and paragraphs hereof are inserted solely for
convenience and ease of reference only and will not constitute any part of this
Agreement, or have any effect on its interpretation or construction.

 

(b)                                  Singular & Plural.  All references in this
Agreement to the singular will include the plural where applicable, and all
references to gender will include both genders and the neuter.

 

(c)                                  Including as Example.  Use of the term
“including” in this Agreement will be interpreted to mean “including, without
limitation,” and will be exemplary rather than restrictive.

 

(d)                                  Articles, Sections & Subsections.  Unless
otherwise specified, references in this Agreement to any article will include
all sections, subsections, and paragraphs in such article; references in this
Agreement to any section will include all subsections and paragraphs in such
sections; and references in this Agreement to any subsection will include all
paragraphs in such subsection.

 

(e)                                  Days.  All references to days in this
Agreement means calendar days, unless otherwise specified.

 

(f)                                    Ambiguities.  Ambiguities and
uncertainties in this Agreement, if any, will not be interpreted against either
Party, irrespective of which Party may be deemed to have caused the ambiguity or
uncertainty to exist.

 

(g)                                 English Language.  All notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement will be in the
English language.

 

14.12                 Counterparts.  This Agreement may be executed in two or
more counterparts, each of which will be deemed an original document, and all of
which, together with this writing, will be deemed one instrument.

 

[Remainder of this page intentionally left blank.]

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

ARENA PHARMACEUTICALS, INC.

 

ORTHO-MCNEIL PHARMACEUTICAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jack Lief

 

By:

 

/s/ Joseph C. Bondi

 

 

 

 

Name:

 

Jack Lief

 

Name:

 

Joseph C. Bondi

 

 

 

 

Title:

 

President & CEO

 

Title:

 

V.P. Finance

 

 

52

--------------------------------------------------------------------------------


 

EXHIBIT A

 

19AJ AND LEAD MOLECULES

 

[***19AJ AND LEAD MOLECULES EXHIBIT DELETED,

CONFIDENTIAL TREATMENT REQUESTED***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

53

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSAY PROTOCOLS

 

[***TWO-PAGE ASSAY PROTOCOLS EXHIBIT DELETED,

CONFIDENTIAL TREATMENT REQUESTED***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

54

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ARENA PATENTS

 

[***TWO-PAGE ARENA PATENTS EXHIBIT DELETED,

CONFIDENTIAL TREATMENT REQUESTED***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE PORTIONS MARKED BY ASTERISKS

 

55

--------------------------------------------------------------------------------


 

EXHIBIT D

 

2004 AND 2005 JOHNSON & JOHNSON UNIVERSAL CALENDARS

 

 

 

 

2004 UNIVERSAL CALENDAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M

T

W

T

F

S

S

 

 

M

T

W

T

F

S

S

 

 

 Q1

 

 

 

 

 

 

 

 

 Q3

 

 

 

 

 

 

 

 

 

JAN

29

30

31

 

 

 

 

 

JUL

28

29

30

 

 

 

 

 

 

(4 Weeks)

 

 

 

1

2

3

4

 

(4 Weeks)

 

 

 

1

2

3

4

 

 

 

5

6

7

8

9

10

11

 

 

5

6

7

8

9

10

11

 

 

 

12

13

14

15

16

17

18

 

 

12

13

14

15

16

17

18

 

 

 

19

20

21

22

23

24

25

 

 

19

20

21

22

23

24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEB

26

27

28

29

30

31

 

 

AUG

26

27

28

29

30

31

 

 

 

(4 Weeks)

 

 

 

 

 

 

1

 

(4 Weeks)

 

 

 

 

 

 

1

 

 

 

2

3

4

5

6

7

8

 

 

2

3

4

5

6

7

8

 

 

 

9

10

11

12

13

14

15

 

 

9

10

11

12

13

14

15

 

 

 

16

17

18

19

20

21

22

 

 

16

17

18

19

20

21

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAR

23

24

25

26

27

28

29

 

SEP

23

24

25

26

27

28

29

 

 

(5 Weeks)

 

 

 

 

 

 

 

 

(5 Weeks)

30

31

 

 

 

 

 

 

 

 

1

2

3

4

5

6

7

 

 

 

 

1

2

3

4

5

 

 

 

8

9

10

11

12

13

14

 

 

6

7

8

9

10

11

12

 

 

 

15

16

17

18

19

20

21

 

 

13

14

15

16

17

18

19

 

 

 

22

23

24

25

26

27

28

 

 

20

21

22

23

24

25

26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Q2

 

 

 

 

 

 

 

 

 Q4

 

 

 

 

 

 

 

 

 

APR

29

30

31

 

 

 

 

 

OCT

27

28

29

30

 

 

 

 

 

(4 Weeks)

 

 

 

1

2

3

4

 

(4 Weeks)

 

 

 

 

1

2

3

 

 

 

5

6

7

8

9

10

11

 

 

4

5

6

7

8

9

10

 

 

 

12

13

14

15

16

17

18

 

 

11

12

13

14

15

16

17

 

 

 

19

20

21

22

23

24

25

 

 

18

19

20

21

22

23

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAY

26

27

28

29

30

 

 

 

NOV

25

26

27

28

29

30

31

 

 

(4 Weeks)

 

 

 

 

 

1

2

 

(4 Weeks)

 

 

 

 

 

 

 

 

 

 

3

4

5

6

7

8

9

 

 

1

2

3

4

5

6

7

 

 

 

10

11

12

13

14

15

16

 

 

8

9

10

11

12

13

14

 

 

 

17

18

19

20

21

22

23

 

 

15

16

17

18

19

20

21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUN

24

25

26

27

28

29

30

 

DEC

22

23

24

25

26

27

28

 

 

(5 Weeks)

31

 

 

 

 

 

 

 

(6 Weeks)

29

30

 

 

 

 

 

 

 

 

 

1

2

3

4

5

6

 

 

 

 

1

2

3

4

5

 

 

 

7

8

9

10

11

12

13

 

 

6

7

8

9

10

11

12

 

 

 

14

15

16

17

18

19

20

 

 

13

14

15

16

17

18

19

 

 

 

21

22

23

24

25

26

27

 

 

20

21

22

23

24

25

26

 

 

 

 

 

 

 

 

 

 

 

 

27

28

29

30

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

2

 

 

56

--------------------------------------------------------------------------------


 

 

 

 

2005 UNIVERSAL CALENDAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M

T

W

T

F

S

S

 

 

M

T

W

T

F

S

S

 

 

 Q1

 

 

 

 

 

 

 

 

 Q3

 

 

 

 

 

 

 

 

 

JAN

3

4

5

6

7

8

9

 

JUL

4

5

6

7

8

9

10

 

 

(4 Weeks)

10

11

12

13

14

15

16

 

(4 Weeks)

11

12

13

14

15

16

17

 

 

 

17

18

19

20

21

22

23

 

 

18

19

20

21

22

23

24

 

 

 

24

25

26

27

28

29

30

 

 

25

26

27

28

29

30

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEB

31

 

 

 

 

 

 

 

AUG

1

2

3

4

5

6

7

 

 

(4 Weeks)

 

1

2

3

4

5

6

 

(4 Weeks)

8

9

10

11

12

13

14

 

 

 

7

8

9

10

11

12

13

 

 

15

16

17

18

19

20

21

 

 

 

14

15

16

17

18

19

20

 

 

22

23

24

25

26

27

28

 

 

 

21

22

23

24

25

26

27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAR

28

 

 

 

 

 

 

 

SEP

29

30

31

 

 

 

 

 

 

(5 Weeks)

 

1

2

3

4

5

6

 

(5 Weeks)

 

 

 

1

2

3

4

 

 

 

7

8

9

10

11

12

13

 

 

5

6

7

8

9

10

11

 

 

 

14

15

16

17

18

19

20

 

 

12

13

14

15

16

17

18

 

 

 

21

22

23

24

25

26

27

 

 

19

20

21

22

23

24

25

 

 

 

28

29

30

31

 

 

 

 

 

26

27

28

29

30

 

 

 

 

 

 

 

 

 

1

2

3

 

 

 

 

 

 

 

1

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Q2

 

 

 

 

 

 

 

 

 Q4

 

 

 

 

 

 

 

 

 

APR

4

5

6

7

8

9

10

 

OCT

3

4

5

6

7

8

9

 

 

(4 Weeks)

11

12

13

14

15

16

17

 

(4 Weeks)

10

11

12

13

14

15

16

 

 

 

18

19

20

21

22

23

24

 

 

17

18

19

20

21

22

23

 

 

 

25

26

27

28

29

30

 

 

 

24

25

26

27

28

29

30

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAY

2

3

4

5

6

7

8

 

NOV

31

 

 

 

 

 

 

 

 

(4 Weeks)

9

10

11

12

13

14

15

 

(4 Weeks)

 

1

2

3

4

5

6

 

 

 

16

17

18

19

20

21

22

 

 

7

8

9

10

11

12

13

 

 

 

23

24

25

26

27

28

29

 

 

14

15

16

17

18

19

20

 

 

 

 

 

 

 

 

 

 

 

 

21

22

23

24

25

26

27

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUN

30

31

 

 

 

 

 

 

DEC

28

29

30

 

 

 

 

 

 

(5 Weeks)

 

 

1

2

3

4

5

 

(5 Weeks)

 

 

 

1

2

3

4

 

 

 

6

7

8

9

10

11

12

 

 

5

6

7

8

9

10

11

 

 

 

13

14

15

16

17

18

19

 

 

12

13

14

15

16

17

18

 

 

 

20

21

22

23

24

25

26

 

 

19

20

21

22

23

24

25

 

 

 

27

28

29

30

 

 

 

 

 

26

27

28

29

30

31

 

 

 

 

 

 

 

 

1

2

3

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57

--------------------------------------------------------------------------------